 

Exhibit 10.2

OPTION AGREEMENT

THIS OPTION AGREEMENT (“Agreement”) is entered into as of September 17, 2010, by
and between Extreme Networks, Inc., a Delaware corporation (“Owner”), and
Trumark Companies LLC, a California limited liability company (“Developer”), in
the context of the following facts and circumstances:

A. Owner holds fee title to certain real property containing approximately 16
acres of land, located in the City of Santa Clara, County of Santa Clara, State
of California, commonly known as 3515-3585 Monroe Street and more fully
described in Exhibit A (the “Property”).

B. Developer wishes to acquire an option to purchase the eastern portion of the
Property containing approximately 8.0 acres of land (the “Option Parcel”). The
portion of the Property to be retained by Owner is referred to in this Agreement
as the “Remainder Parcel.” The general location of the Option Parcel and the
Remainder Parcel are shown on the diagram attached hereto as Exhibit A-1.

C. Owner is willing to grant Developer such an option, and to sell the Option
Parcel to Developer, expressly conditioned upon the approval and filing of a
final subdivision map or parcel map in accordance with California’s Subdivision
Map Act, and further subject to the terms and conditions set forth in this
Agreement.

NOW, THEREFORE, for and in consideration of the mutual promises and covenants
contained herein, the parties agree as follows:

1. OPTION TO PURCHASE. Owner grants to Developer, and Developer accepts from
Owner, the exclusive right and option (the “Option”) to purchase the Option
Parcel on the terms and conditions set forth in this Agreement.

1.1 Memorandum of Option. Concurrently with the execution and delivery of this
Agreement, Owner and Developer shall execute, acknowledge and deliver to Escrow
Holder (defined in Section 4.1) a Memorandum of Option (“Memorandum”) in the
form attached to this Agreement as Exhibit B. The Memorandum will be held by
Escrow Holder and remain unrecorded unless Developer timely delivers the Due
Diligence Approval Notice pursuant to Section 4.2(a) and timely delivers the
Second Payment pursuant to Section 4.2(b), at which time Escrow Holder shall
immediately record the Memorandum in the Official Records of Santa Clara County.

1.2 Quit Claim Deed. Also concurrently with the execution and delivery of this
Agreement, Developer will execute, acknowledge and deliver to Escrow Holder a
Quit Claim Deed (“Quit Claim”) in the form attached hereto as Exhibit C. The
Quit Claim will be held by Escrow Holder and remain unrecorded unless and until
this Agreement terminates for any reason. Within five (5) business days after
either party (the “Terminating Party”) gives written notice to the other party
(the “Non-Terminating Party”) and Escrow Holder of such termination, Escrow
Holder shall record the Quit Claim in the Official Records of Santa Clara County
unless the Non-Terminating Party provides written notice to Escrow Holder and
the Terminating Party prior to the expiration of such five (5) business day
period that it disputes such termination and the grounds therefor.

 

Page 1



--------------------------------------------------------------------------------

 

1.3 Right of First Negotiation. Owner hereby grants Developer a one-time right
of first negotiation (“First Right”) to acquire the Remainder Property, or any
portion thereof. The First Right shall automatically terminate on the earlier of
the following: (a) termination of this Agreement prior to the Closing for any
reason, or (b) the third (3rd) anniversary of the Closing Date. Prior to
offering the Remainder Property, or any portion thereof, for sale to any other
party, Owner shall give Developer written notice of the portion of the Remainder
Property (the “Designated Property”) that Owner is wishing to sell. Within ten
(10) days after receipt of Owner’s notice, Developer must give Owner written
notice pursuant to which Developer shall elect to (i) exercise the First Right,
or (ii) not exercise the First Right. If Developer does not respond in writing
to Owner’s notice within the ten (10) day period, Developer shall be deemed to
have elected clause (ii) above and Developer shall have no further rights under
this Section 1.3. If Developer timely elects (i) above, Owner and Developer
shall have twenty (20) days to endeavor in good faith to negotiate the basic
economic terms, including but not limited to a description of the property to be
sold, the purchase price, due diligence period, and closing date (the “Economic
Terms”). In the event that the parties agree upon the Economic Terms during such
twenty (20) day period, then Owner shall promptly prepare and deliver to
Developer an amendment to this Agreement if the Closing hereunder has not yet
occurred, or a new purchase agreement if the Closing hereunder has occurred
consistent with the Economic Terms agreed upon by the parties, and Developer
shall execute and return the amendment or new purchase agreement to Owner within
ten (10) days from receipt thereof. If Developer elects, or is deemed to have
elected, not to purchase the Designated Property, or if the parties can not
agree upon the Economic Terms during the twenty (20) day period outlined above,
then the First Right shall terminate and Developer shall have no further rights
under this Section 1.3. The First Right is a one-time right and, therefore,
Owner will only have to offer the Designated Property to Developer once and if
the parties fail to reach agreement for Developer’s acquisition of the
Designated Property, then Owner shall be free to sale the Designated Property to
any other party on such terms Owner elects in its sole and absolute discretion;
provided, however, that if the Designated Property consists of only a portion of
the Remainder Property, the First Right shall remain in full force and effect as
to any portion of the Remainder Property that does not constitute, or has not
constituted, Designated Property pursuant to this Section 1.3. Concurrently
herewith, Owner and Developer shall execute, acknowledge and deliver to Escrow
Holder, for recordation concurrently with the Memorandum, a memorandum of such
agreement (the “First Negotiation Memorandum”) in such form as may be mutually
acceptable to the parties. Upon the expiration or termination of this First
Right, Developer agrees to provide Owner with an executed and notarized quit
claim deed in order to remove the First Negotiation Memorandum from title to the
Remainder Parcel.

1.4 Independent Consideration. Contemporaneously with the execution and delivery
of this Agreement, Developer has paid to Owner as further consideration for this
Agreement and providing the Option, in cash, the sum of One Thousand Dollars
($1,000.00) (the “Independent Consideration”), in addition to the Option
Payments set forth in Section 4 and independent of any other consideration
provided hereunder, which Independent Consideration is fully earned by Owner and
is non-refundable under any circumstances.

 

Page 2



--------------------------------------------------------------------------------

 

2. PURCHASE PRICE. The purchase price for the Option Parcel will be Twenty Four
Million Dollars ($24,000,000.00) (the “Purchase Price”).

2.1 Land Survey. The Purchase Price represents approximately $71.74 per square
foot of land for 348,480 square feet of land to be contained within the Option
Parcel, as shown on that certain survey prepared by Carlson, Barbee and Gibson
(CBG) and dated July 15, 2010 (the “Land Survey”), a copy of which has been
provided to Developer. However, if the number of square feet to be contained
within the Option Parcel is modified at the request of Developer, and such
modification is approved in writing by Owner in its sole and absolute discretion
as part of the Approved Conceptual Plan described in Section 7.2, then the
Purchase Price shall be increased or decreased in accordance with the
corresponding increase or decrease in square footage of the Option Parcel, using
the price per square foot stated above.

2.2 Escrow and Closing Agreement. Following the exercise of the Option by
Developer, the parties shall close the transaction through that certain Escrow
Instructions and Closing Agreement (the “Escrow and Closing Agreement”) attached
hereto as Exhibit D, to be executed and delivered by Owner and Developer as set
forth in Section 4.5.

3. OPTION PERIOD DEFINITIONS; CLOSING DATE. In addition to capitalized terms
that are defined elsewhere in this Agreement, the following terms shall have the
definitions given below:

3.1 “Effective Date” shall mean the last date that both Owner and Developer have
executed this Agreement as indicated below their signatures at the end of this
document.

3.2 “First Option Period” or “Due Diligence Period” shall mean the sixty
(60) day period that starts the day after the Effective Date.

3.3 “Second Option Period” shall mean the twelve (12) month period that starts
the day after the end of the First Option Period (ending no later than 14 months
after the Effective Date).

3.4 “Third Option Period” shall mean the six (6) month period that starts the
day after the end of the Second Option Period (ending no later than 20 months
after the Effective Date).

3.5 “Fourth Option Period” shall mean the six (6) month period that starts the
day after the end of the Third Option Period (ending no later than 26 months
after the Effective Date).

3.6 “Option Term” shall mean the period of time during which Developer shall
have the right to exercise the Option. The Option Term initially shall expire at
the end of the First Option Period; provided, however, that Developer shall have
the right to extend the Option Term pursuant to Section 4, so that it expires at
the end of the Second Option Term, the Third Option Term, or the Fourth Option
Term, as applicable. Notwithstanding the foregoing, however, and superseding
anything to the contrary in this Agreement, the Option Term shall automatically
terminate without further notice thirty (30) days after the date that the Final
Discretionary Approvals have been obtained (as defined in Section 7.8).

3.7 “Option Exercise Notice” shall mean a written notice delivered by Developer
to Owner and Escrow Holder prior to the expiration of the Option Term (as such
term may be extended pursuant to this Agreement), by which Developer notifies
Owner of its intent to exercise its Option and to become irrevocably committed
to complete the Closing, as further set forth in Section 4.5.

 

Page 3



--------------------------------------------------------------------------------

 

3.8 “Closing” shall mean the recordation of the grant deed from Owner pursuant
to which fee title to the Option Parcel is transferred to the Developer under
the Escrow and Closing Agreement.

3.9 “Closing Date” shall mean the date that is thirty (30) days after the
delivery by Developer of the Option Exercise Notice; provided, however, that if
the Final Subdivision Map (defined in Section 7.1(a)(ii) below) is not recorded
with the Office of the Recorder of Santa Clara County at least ten (10) days
prior to said Closing Date, then Developer shall have the right to extend the
Closing Date as described in Section 4.6.

3.10 “Day” shall mean calendar day (including weekends and holidays), and
“month” shall mean calendar month; provided, however, that if the end of any
time period or the deadline for any performance obligation falls on a Saturday,
Sunday, or bank holiday, then the time period or deadline shall be extended to
the next calendar day that is not a Saturday, Sunday or bank holiday.

3.11 “Option Schedule” shall mean a schedule of dates setting forth the specific
calendar dates for each Option Period, the Closing Date and the Closing
Extensions, which Option Schedule shall be prepared by Developer consistent with
the provisions of this Agreement, initialed by Developer and delivered to Owner
within five (5) days after the Effective Date. If Owner approves of the Option
Schedule, Owner will initial the Option Schedule and provide Developer with a
copy of the fully initialed Option Schedule. Once initialed by both parties, the
Option Schedule shall be attached to this Agreement as Exhibit E and shall be
deemed incorporated into this Agreement by this reference.

4. OPTION PAYMENTS; EXERCISE OF OPTION. Developer’s Option rights under this
Agreement shall be subject to the following terms and conditions, time being
strictly of the essence:

4.1 First Option Period. Within two (2) business days after the Effective Date,
Developer shall deliver to First American Title Company (“Escrow Holder” or
“Title Company”), whose address is 1737 North First Street, Suite 500, San Jose,
CA 95112, Attention: Dian Blair Five Hundred Thousand Dollars ($500,000.00) in
good funds (“First Payment”).

(a) The First Payment shall be deposited by Escrow Holder in an interest-bearing
account with a federally insured state or national bank located in California.

(b) All interest accrued on the First Payment shall be credited to Owner as part
of the consideration for the execution of this Agreement and for Developer’s
opportunity to investigate the Option Parcel during the First Option Period.
Owner shall provide Escrow Holder with its Federal Tax Identification Number and
such other information as Escrow Holder may request in connection with
establishing the account.

If Developer, in its sole discretion, does not extend the Option Term beyond the
First Option Period as provided in Section 4.2, then this Agreement and the
rights of Developer hereunder shall automatically terminate as of the end of the
First Option Period. In such event, Escrow Holder shall return the First Option
Payment to Developer, shall pay all interest accrued thereon to Owner, and shall
return the unrecorded Memorandum and Quit Claim to Owner.

 

Page 4



--------------------------------------------------------------------------------

 

4.2 Second Option Period. Developer shall have the right to extend the Option
Term through the end of the Second Option Period, provided that Developer does
the following prior to the end of the First Option Period:

(a) Developer shall deliver to Owner the Due Diligence Approval Notice as
described in Section 6.4(a); and

(b) Developer shall deliver to Escrow Holder the sum of Five Hundred Thousand
Dollars ($500,000.00) in good funds (“Second Payment”), together with written
instructions to Escrow Holder to immediately release the First Payment and the
Second Payment (and all interest accrued thereon) to Owner.

If Developer does not extend the Option Term beyond the Second Option Period as
provided in Section 4.3, or does not exercise the Option prior to the end of the
Second Option Period, then this Agreement and the rights of Developer hereunder
shall automatically terminate as of the end of the Second Option Period. In such
event, Escrow Holder shall record the Quit Claim within two business days after
either party notifies the other party and Escrow Holder of such termination, and
Owner shall retain the First Payment and the Second Payment (and interest
accrued thereon), subject to Section 9 with respect to any Event of Owner’s
Default and the other terms and provisions of this Agreement.

4.3 Third Option Period. Developer shall have the right to extend the Option
Term through the end of the Third Option Period, provided that Developer does
the following prior to the expiration of the Second Option Period:

(a) Developer shall deliver to Owner, at no charge to Owner: (i) reasonable
evidence that Developer’s applications for the Entitlements (as defined in
Section 7) are “complete” (as defined by the City), and (ii) copies of all
inspection reports, due diligence reports, plans, specifications, drawings,
surveys, submittals, and other documents prepared by or on behalf of Developer
in connection with Developer’s Inspections (defined in Section 6.2) or the
Entitlements; and

(b) Developer shall deliver to Escrow Holder the sum of Five Hundred Thousand
Dollars ($500,000.00) in good funds (“Third Payment”), together with written
instructions to Escrow Holder to immediately release the Third Payment to Owner.

If Developer does not extend the Option Term beyond the Third Option Period as
provided in Section 4.4, or does not exercise the Option prior to the end of the
Third Option Period, then this Agreement and the rights of Developer hereunder
shall automatically terminate as of the end of the Third Option Period. In such
event, Escrow Holder shall record the Quit Claim within two business days after
either party notifies the other party and Escrow Holder of such termination, and
Owner shall retain the First Payment, the Second Payment and the Third Payment
(and interest accrued thereon), subject to Section 9 with respect to any Event
of Owner’s Default and the other terms and provisions of this Agreement.

 

Page 5



--------------------------------------------------------------------------------

 

4.4 Fourth Option Period. Developer shall have the right to extend the Option
Term through the end of the Fourth Option Period, provided that Developer does
the following prior to the expiration of the Third Option Period:

(a) Developer shall deliver to Owner, at no charge to Owner: (i) reasonable
evidence that Developer is diligently pursuing the Entitlements, and (ii) copies
of all inspection reports, due diligence reports, plans, specifications,
drawings, surveys, submittals, and other documents prepared by or on behalf of
Developer in connection with Developer’s Inspections (defined in Section 6.2) or
the Entitlements, to the extent not previously delivered to Owner; and

(b) Developer shall deliver to Escrow Holder the sum of Five Hundred Thousand
Dollars ($500,000.00) in good funds (“Fourth Payment”), together with written
instructions to Escrow Holder to immediately release the Fourth Payment to
Owner.

Developer shall not have the right to extend the Option Term beyond the Fourth
Option Period. If Developer does not exercise the Option prior to the end of the
Fourth Option Period, then this Agreement and the rights of Developer hereunder
shall automatically terminate as of the end of the Fourth Option Period. In such
event, Escrow Holder shall record the Quit Claim within two business days after
either party notifies the other party and Escrow Holder of such termination, and
Owner shall retain the First Payment, the Second Payment, the Third Payment and
the Fourth Payment (and interest accrued thereon), subject to Section 9 with
respect to any Event of Owner’s Default and the other terms and provisions of
this Agreement.

4.5 Exercise of Option. Developer may exercise its Option only by satisfying all
of the following conditions prior to the termination of the Option Term:

(a) Developer shall deliver to Owner and Escrow Holder the Option Exercise
Notice, specifying that Developer is irrevocably committed to complete the close
of escrow (the “Closing”) for the acquisition of the Option Parcel on or before
the Closing Date (as may be extended pursuant to this Agreement); and

(b) Developer shall execute two originals of the Escrow and Closing Agreement
and deliver the same to Owner; and

(c) Developer shall deliver to Escrow Holder the sum of Seven Hundred Fifty
Thousand and No/100 Dollars ($750,000.00) in good funds (“Exercise Payment”),
together with written instructions to Escrow Holder to immediately release the
Exercise Payment to Owner.

Upon Developer’s delivery of the Option Exercise Notice and the Escrow and
Closing Agreement, Owner shall also execute and deliver the Escrow and Closing
Agreement, and Escrow Holder shall then distribute one fully executed original
of the Escrow and Closing Agreement to each party. Thereafter, the parties shall
proceed to complete the Closing in accordance with the terms and conditions of
the Escrow and Closing Agreement.

4.6 Extension of Closing Date. If the Final Subdivision Map (defined in
Section 7.1(a)(ii) below) is not recorded with the Office of the Recorder of
Santa Clara County at least ten (10) days prior to the scheduled Closing Date,
then Developer shall have the right to extend the Closing Date for up to six
(6) one month periods (each, an “Extension Period”), provided that Developer
does the following prior to the then-scheduled Closing Date (as extended by any
prior Extension Periods):

(a) at least ten (10) days prior to the then-scheduled Closing Date (as extended
by any prior Extension Periods), Developer shall deliver to Owner and Escrow
Holder a written notice specifying the dates of the Extension Period(s) being
requested; and

 

Page 6



--------------------------------------------------------------------------------

 

(b) at least one (1) business day prior to the then-scheduled Closing Date (as
extended by any prior Extension Periods) Developer shall deliver to Escrow
Holder the sum of One Hundred Fifty Thousand Dollars ($150,000.00) in good funds
for each Extension Period (each, an “Extension Payment”), together with written
instructions to Escrow Holder to immediately release the Extension Payment to
Owner.

If Developer exercises the Option but fails to complete the Closing prior to the
Closing Date (as may be extended pursuant to this Section) for any reason
(including the failure of the Final Subdivision Map to be recorded), other than
because of an Event of Owner’s Default, then this Agreement and the rights of
Developer hereunder shall automatically terminate as of the Closing Date. In
such event, Escrow Holder shall record the Quit Claim within two business days
after either party notifies the other party and Escrow Holder of such
termination subject to the terms and conditions of Section 1.2 above. Further,
in such event, subject to Section 9 with respect to any Event of Owner’s
Default, Owner shall retain (i) the First Payment, the Second Payment, the Third
Payment, the Fourth Payment, the Exercise Payment, to the extent such payments
have been made by Developer, and all interest accrued thereon (collectively, the
“Option Payments”); and (ii) the Extension Payments, to the extent such payments
have been made by Developer.

4.7 Application of Payments.

(a) Subject to Section 9 with respect to any Event of Owner’s Default, each of
the Option Payments shall be nonrefundable from and after the commencement of
the Second Option Period, and shall be deemed fully earned when released to
Owner, in consideration for (i) Owner’s execution and delivery of this
Agreement, (ii) Owner’s granting of the Option to Developer, (iii) Developer’s
opportunity to determine the feasibility of the Option Parcel for Developer’s
purposes during the First Option Period, (iv) Developer’s rights to pursue the
Entitlements during the Option Term, and (v) Owner’s agreement not to market the
Option Parcel for sale or lease to any other parties during the term of this
Agreement.

(b) Subject to Section 9 with respect to any Event of Owner’s Default, each of
the Extension Payments shall be nonrefundable, and shall be deemed fully earned
when released to Owner in consideration for (i) Owner’s agreement to extend the
Closing Date, (ii) additional costs and expenses of carrying the Option Parcel
during the Extension Periods, including amounts incurred for taxes, insurance,
utilities, maintenance, security, and the like, and (iii) the “lost opportunity”
to earn interest on the Purchase Price or to otherwise invest the Purchase Price
for the benefit of Owner.

(c) If Developer timely exercises the Option and proceeds to acquire the Option
Parcel on or before the Closing Date pursuant to the Escrow and Closing
Agreement, the aggregate amount of the Option Payments (but not any interest
thereon) shall be applied as a credit against the Purchase Price at the Closing.
However, neither the Extension Payments nor any interest thereon shall be
applied as a credit against the Purchase Price, and Owner shall have the right
to retain the same as compensation for the extension of the Closing Date.

 

Page 7



--------------------------------------------------------------------------------

 

4.8 Procedures upon Termination. If this Agreement terminates prior to the
Closing for any reason (other than an Event of Owner’s Default), then in
addition to all other applicable provisions of this Agreement with respect to
termination of this Agreement, the following shall apply:

(a) Each party shall promptly execute and deliver to Escrow Holder such
documents as Escrow Holder may reasonably require to evidence such termination;

(b) Escrow Holder shall return all documents to the respective parties who
delivered such documents to Escrow (unless otherwise specified in this
Agreement);

(c) Within two (2) business days after either party gives written notice to the
other party and Escrow Holder of such termination, Escrow Holder shall record
the Quit Claim in the Official Records of Santa Clara County subject to the
terms and conditions of Section 1.2 above;

(d) Developer and Owner shall each pay one-half ( 1/2) of Escrow Holder’s escrow
cancellation fees, if any;

(e) Developer shall return to Owner all Due Diligence Documents (defined in
Section 6.1) in Developer’s possession or control;

(f) Developer shall transfer, deliver and assign to Owner on a non-exclusive
basis, without representation and warranty, and to the extent assignable
(provided Developer must use commercially reasonable efforts when contracting
with third parties to allow assignment to Owner pursuant to this
Paragraph 4.8(f)), any and all right, title and interest in and to any
inspection reports, due diligence reports, plans, specifications, drawings,
surveys, permits, and other tangible and intangible property prepared by, or
for, Developer and related to the Property; and

(g) Neither party shall have any further rights or obligations under this
Agreement, except that the provisions of this Agreement setting forth indemnity
obligations or setting forth confidentiality obligations shall continue to apply
after termination of this Agreement.

4.9 Failure to Close; Liquidated Damages. IF DEVELOPER PROVIDES THE OPTION
EXERCISE NOTICE PRIOR TO EXPIRATION OF THE OPTION TERM AND THEREAFTER THE
PURCHASE OF THE OPTION PARCEL IS NOT CONSUMMATED ON OR BEFORE THE CLOSING DATE
FOR ANY REASON OTHER THAN AN EVENT OF OWNER’S DEFAULT, THE PARTIES AGREE THAT
OWNER SHALL BE RELEASED FROM OWNER’S OBLIGATION TO SELL THE OPTION PARCEL TO
DEVELOPER AND OWNER SHALL RETAIN AS LIQUIDATED DAMAGES THE OPTION PAYMENTS AND
THE EXTENSION PAYMENTS THAT HAVE BEEN PROPERLY RELEASED TO OWNER, WHICH THE
PARTIES AGREE IS A REASONABLE SUM CONSIDERING ALL THE CIRCUMSTANCES EXISTING ON
THE EFFECTIVE DATE, INCLUDING THE DIFFICULTY OR IMPRACTICALITY OF DETERMINING
THE ACTUAL DAMAGES TO OWNER. OWNER’S RETAINING SUCH AMOUNTS AS LIQUIDATED
DAMAGES IS NOT INTENDED AS A FORFEITURE OR PENALTY UNDER CALIFORNIA CIVIL CODE
SECTIONS 3275 OR 3369, BUT INSTEAD, IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES
TO OWNER PURSUANT TO SECTIONS 1671, 1676 AND 1677 OF THE CALIFORNIA CIVIL CODE.
SUCH LIQUIDATED DAMAGES SHALL BE OWNER’S EXCLUSIVE REMEDY FOR SUCH DEFAULT, AND
OWNER SHALL ACCEPT SAID LIQUIDATED DAMAGES IN PLACE OF ANY OTHER RIGHTS OR
REMEDIES IT MAY HAVE AGAINST DEVELOPER INCLUDING, BUT NOT LIMITED TO, ANY RIGHT
TO SPECIFIC PERFORMANCE OR OTHER DAMAGES. THE LIMITATIONS CONTAINED IN THIS
SECTION SHALL NOT APPLY TO OWNER’S RIGHTS TO RECEIVE REIMBURSEMENT FOR
ATTORNEYS’ FEES PURSUANT TO THIS AGREEMENT, NOR WAIVE OR AFFECT OWNER’S RIGHTS
AND DEVELOPER’S INDEMNITY OBLIGATIONS UNDER OTHER SECTIONS OF THIS AGREEMENT.

 

Page 8



--------------------------------------------------------------------------------

 

Owner’s Initials: B.L.C.             Developer’s Initials G.A.N.

5. TITLE.

5.1 Delivery of Title Report. Within five (5) business days after the Effective
Date, the parties shall request the Title Company to deliver to Developer a
Title Report issued by the Title Company together with copies of all documents
of record and referenced exceptions (the “Title Report”) covering the Property
showing all matters affecting title to the Property. Within ten (10) days after
the Effective Date, Owner shall provide to Developer any title surveys in
Owner’s possession (in addition to the Land Survey.) All such documents shall be
delivered without representation or warranty as to their completeness or
accuracy, except as expressly set forth in the Escrow and Closing Agreement. If
desired by Developer, Developer shall, at Developer’s sole cost and expense,
order a new survey or update the existing surveys (the existing surveys, the
updated existing survey or a new survey, as applicable, are referred to herein
as the “Survey”), prepared by a surveyor licensed by the State of California,
which Survey shall be certified by such surveyor for the benefit of Developer,
Owner and the Title Company.

5.2 Title Review. Developer will have until the date that is fifteen (15) days
before the expiration of the Due Diligence Period to review the Title Report,
Survey, and all supporting documents, and to give Owner written notice of any
items disapproved by Developer.

(a) Any exceptions shown in the Title Report and any matters shown on the Survey
not disapproved in writing by Developer prior to such time shall be deemed
approved.

(b) Owner will have ten (10) days after receipt of Developer’s written
disapproval notice to either (i) remove such disapproved item from record title
and notify Developer in writing of such removal; (ii) notify Developer in
writing of Owner’s agreement to remove such disapproved item from record title
prior to the Closing (whether by payment, bonding over a mechanics’ lien, or
otherwise); or (iii) notify Developer in writing that Owner does not agree to be
obligated to remove such disapproved item from record title (although Owner may,
in its sole discretion, make reasonable efforts to remove such item, without
having an obligation to do so).

(c) If Owner fails do any of the items listed in (b) above, then Owner shall be
deemed to have not agreed to be obligated to remove any of the disapproved
items.

(d) Developer will, by not later than the expiration of the Due Diligence
Period, either withdraw Developer’s objections to those title matters that Owner
has not removed or agreed to be obligated to remove, or terminate this Agreement
upon written notice to Owner and Escrow Holder.

(e) If Developer fails to notify Owner of its election to either withdraw such
objections or terminate this Agreement, and Developer nevertheless delivers the
Due Diligence Approval Notice described in Section 6.4, such failure shall be
deemed Developer’s election to waive such objections and accept such exceptions
as Permitted Exceptions.

 

Page 9



--------------------------------------------------------------------------------

 

5.3 Permitted Exceptions. The following shall be “Permitted Exceptions”: (i) the
lien of non-delinquent general and special real property taxes and assessments;
(ii) all standard pre-printed exceptions and exclusions shown on the Title
Report; (iii) all matters and exceptions of record approved or deemed approved
by Developer pursuant to Section 5.2; (iv) the Memorandum, the CC&R’s created by
the parties pursuant to Section 7.3 (if any), documents recorded in connection
with the Entitlements, or other documents contemplated by this Agreement;
(v) any other matters affecting title to the Option Parcel created by or with
the consent of Developer; and (vi) all matters that would be disclosed by an
inspection or survey of the Property. Notwithstanding the preceding sentence,
Section 5.2 above, or any other provision of this Agreement to the contrary, in
no event shall the Permitted Exceptions include, nor shall Developer be required
to provide any objection to, any of the following (collectively, “Monetary
Liens”): (a) any mortgage, deed of trust, or other instrument securing any
financial obligation of any party other than Developer; (b) abstracts of
judgments, mechanics’ liens or similar liens or encumbrances which require any
monetary payment to satisfy and release or remove, except to the extent caused
by Developer; (c) the lien of any delinquent taxes or assessments; and (d) any
notices of default, foreclosure notices, or similar notices reflecting any
action being taken to assert or foreclosure upon any lien or encumbrance.

5.4 Covenant by Owner. Owner represents, warrants and covenants to Developer
that from and after the Effective Date, Owner shall not cause or permit any new
matters or items to be recorded against title to the Property, other than the
Permitted Exceptions or items that the Owner can, and does, remove from title
prior to the Closing.

5.5 Owner’s Obligation to Remove. Owner, at its sole cost and expense, shall be
obligated to remove or release, on or before the Closing Date, any matter which
is not a Permitted Exception, including, without limitation, (a) any matter
where, pursuant to Section 5.2 above, Owner has agreed, to remove; (b) any
Monetary Liens; and (c) any additional title encumbrances or exceptions (whether
or not such constitute Monetary Liens) which are created on the Property by
Owner following the end of the Due Diligence Period without the consent of
Developer.

5.6 Title Insurance. Upon the Closing, Developer shall be obligated at its cost
to cause the Title Company to issue to Developer an ALTA standard coverage
owner’s policy of title insurance, with regional exceptions (“Title Policy”),
with total liability not to exceed the amount of the Purchase Price, insuring
that fee simple title to the Option Parcel is vested in Developer, subject only
to the Permitted Exceptions. Developer shall have the right to purchase any
available extended coverage or title endorsements as Developer may determine in
Developer’s reasonable discretion, at Developer’s own cost.

6. FEASIBILITY REVIEW OF OPTION PARCEL. Throughout the Option Term, Developer
shall have the right to inspect, study and review the Option Parcel as outlined
below:

6.1 Due Diligence Documents. Within five (5) days after the Effective Date and
to the extent in Owner’s possession or control, Owner shall deliver or otherwise
make available to Developer the Due Diligence Documents set forth in Exhibit F
(the “Due Diligence Documents”). Developer shall have until the end of the Due
Diligence Period to review and approve the Due Diligence Documents. Developer
shall treat all Due Diligence Documents as confidential in accordance with the
provisions of Section 14.

 

Page 10



--------------------------------------------------------------------------------

 

(a) Within ten (10) days following the Effective Date, and as part of the Due
Diligence Documents, Owner shall deliver to Developer a statutory Natural
Hazards Disclosure Statement as required under California Civil Code 1103 and
other statutory disclosures (the “Statutory Report”). Developer agrees that the
delivery of the Statutory Report shall be sufficient compliance for the legal
exemption under Civil Code Section 1103.4.

(b) Notwithstanding any other provision of this Agreement, Owner shall not have
any liability, obligation, or responsibility of any kind with respect to the
following: (i) the content or accuracy of any report, study, opinion, or
conclusion of any soils, toxic, environmental, or other engineer or other person
or entity who has examined the Option Parcel or any aspect thereof, and (ii) the
content or accuracy of any information released to Developer by an engineer or
planner in connection with any development of the Option Parcel, or (iii) the
content or accuracy of any Due Diligence Documents delivered to Developer by
Owner.

6.2 Inspection of Option Parcel.

(a) Developer shall have the right to commence Developer’s physical and
environmental inspection and testing of the Option Parcel (collectively, the
“Developer’s Inspections”) immediately after Developer’s and Owner’s execution
of this Agreement, and shall complete Developer’s Inspections prior to the
expiration of the Due Diligence Period. Developer acknowledges that Developer’s
Inspections may include (and Developer has or will have conducted) such surveys
and inspections, and made such percolation, geologic, environmental and soils
tests and other studies of the Option Parcel as Developer shall, in Developer’s
sole discretion, deem necessary or advisable as a condition precedent to
Developer’s purchase of the Option Parcel and to determine the physical and
environmental characteristics of the Option Parcel and its suitability for
Developer’s intended use.

(b) Developer’s Inspections shall be conducted during normal business hours at
times mutually acceptable to Developer and Owner.

(c) Notwithstanding anything contained herein to the contrary, no invasive or
destructive testing shall be done without the Owner’s prior written consent,
which consent may be withheld or conditioned in Owner’s sole and absolute
discretion. Any request for invasive or destructive testing shall be based upon
the recommendation of Developer’s expert and a written report (a copy of which
shall be delivered to Owner) that includes a description of the general nature
and scope of the proposed testing, the protective measures to be utilized to
avoid or minimize any damage to the Property, the activities proposed to restore
any anticipated damage, the contractor(s) to be conducting such testing (and a
description of their qualifications and licensing), those portions of the Option
Parcel to be affected by such testing, and the proposed schedule for conducting
such testing.

(d) Prior to commencement of any of Developer’s Inspections or other activities
on the Option Parcel, Developer shall obtain or cause its consultants to obtain,
at no cost to Owner, a policy of commercial general liability insurance covering
any and all liability of Developer and Owner with respect to or arising out of
any of such activities. Such policy of insurance shall be an occurrence policy
and shall have liability limits of not less than Three Million Dollars
($3,000,000.00) combined single limit per occurrence for bodily injury, personal
injury and property damage liability. Such insurance policy shall name Owner and
such other parties as Owner shall designate as additional insureds.

 

Page 11



--------------------------------------------------------------------------------

 

(e) In performing Developer’s Inspections on or about the Property, Developer
and its agents, contractors or invitees shall: (i) comply with all reasonable
procedures imposed by Owner and with any and all laws, ordinances, rules, and
regulations applicable to the Option Parcel; (ii) not engage in any activities
that would violate any permit, license, or environmental law or regulation;
(iii) promptly pay when due all costs incurred in connection with Developer’s
Inspections; (iv) cause no damage to the Property except to the extent minimally
necessary to perform Developer’s Inspections (provided, however, this subsection
shall in no way limit Developer’s other obligations set forth in this
Agreement); and (v) perform Developer’s Inspections in such a way as to avoid
any disturbance to Owner except to the extent minimally necessary.

(f) Owner may, but shall not be obligated to, have a representative of Owner
present during any of Developer’s Inspections.

6.3 Indemnity by Developer. Developer shall protect, indemnify, defend and hold
the Property, Owner and Owner’s officers, directors, shareholders, fiduciaries,
employees, invitees, agents and contractors free and harmless from and against
any and all claims, damages, liens, stop notices, liabilities, losses, costs and
expenses, including reasonable attorneys’ fees and court costs (collectively,
“Liabilities”), to the extent caused by Developer’s Inspections, including
repairing any and all damage to any portion of the Property, and including
abating any contamination caused by any Hazardous Material (defined in
Section 8.2) to the extent caused or exacerbated by Developer’s Inspections.
However, Developer shall not be liable for any Liabilities arising from the
existence of any pre-existing Hazardous Materials that are merely discovered by
Developer, or for any Liabilities based on Owner’s active negligence or willful
misconduct. The provisions of this Section 6.3 shall survive the Closing or the
termination of this Agreement, as applicable.

6.4 Delivery of Due Diligence Approval Notice; Right to Terminate.

(a) Assuming that Developer approves of the Due Diligence Documents and the
results of Developer’s Inspections, and if Developer determines that the Option
Parcel is suitable for Developer’s intended purposes, Developer shall deliver to
Owner, prior to the expiration of the Due Diligence Period, a written notice
(the “Due Diligence Approval Notice”) stating that Developer is satisfied with
the all Due Diligence Documents and the results of Developer’s Inspections of
the physical and environmental condition of the Option Parcel, without
exceptions, qualifications or conditions.

(b) If for any reason (or for no reason) Developer fails to deliver to Owner the
Due Diligence Approval Notice, without exceptions, qualifications or conditions,
prior to the expiration of the Due Diligence Period, then this Agreement and the
rights of Developer hereunder shall automatically terminate as of the end of the
Due Diligence Period as provided in Section 4.1, and the provisions of
Section 4.7 shall apply.

 

Page 12



--------------------------------------------------------------------------------

 

7. ENTITLEMENTS.

7.1 Entitlements to be Obtained by Developer. The City of Santa Clara is
processing an amendment to the General Plan which would change the land use
designation for the Property to “Transit-Oriented Mixed Use” (or such other
applicable designation). As a material part of the consideration for this
Agreement, Developer shall, as soon as reasonably possible following the end of
the Due Diligence Period, apply for and diligently pursue all additional
entitlements to the extent necessary for the development of the Option Parcel
for residential purposes consistent with such land use designation and the
Approved Conceptual Plan (the “Entitlements”). Except as otherwise provided
herein, all costs and expenses associated with the Entitlements shall be borne
by Developer, as further described in Section 7.7.

(a) As used in this Agreement, the term “Entitlements” may include, to the
extent necessary for the development of the Option Parcel for residential
purposes consistent with such land use designation as determined by Developer in
its reasonable discretion or as otherwise required by City, final approvals by
the City of the following:

(i) An Amendment to the City’s Zoning Ordinance, to change the zoning for the
Property to “Planned Development/Transit-Oriented Mixed Use” as described in
Santa Clara City Code (“SCCC”) Section 18.22.110 et seq. (the “PD Zoning”),
including a development plan for the entire Property (the “Development Plan”) as
described in SCCC 18.54.060, which when approved by the City shall become a part
of the zoning district for the Property, and which shall be based on the
Approved Conceptual Plan to be approved by Owner during the Due Diligence Period
as described in Section 7.2 below;

(ii) A tentative subdivision map (the “Tentative Subdivision Map”) and a final
subdivision map (the “Final Subdivision Map”) satisfying the requirements of
California Government Code Sections 66410 to 66499 (the “Subdivision Map Act” or
“SMA”) and Chapter 17.05 of the SCCC, and approved by Owner pursuant to
Section 7.3 below, to divide the Property into two separate legal parcels, such
that the Option Parcel legally can be sold separate and apart from the Remainder
Parcel;

(iii) If Developer plans to develop for-sale housing on the Option Parcel, a
project-specific subdivision map to further subdivide the Option Parcel into
separate residential lots or units (the “Residential Map”); provided, however,
that if the City will not allow Developer to apply for two separate maps as
described herein, Developer may include the residential unit subdivision mapping
for the Option Parcel as part of the Tentative Subdivision Map and the Final
Subdivision Map;

(iv) Drawings and specifications (the “Improvement Plans”) conforming to the
City’s Standard Design Criteria, Details and Standard Plans and Specifications
and any other requirements of the City Engineer, and approved by Owner pursuant
to Section 7.4 below, for the construction of public and private onsite and
offsite improvements (the “Subdivision Improvements”), to the extent required by
the City as a condition of approval of the Tentative Subdivision Map, Final
Subdivision Map or pursuant to City ordinance;

(v) A development agreement (the “Development Agreement”) satisfying the
requirements of Chapter 17.10 of the SCCC, and approved pursuant to Section 7.5
below; and

(vi) A project level Environmental Impact Report (“EIR”) under the California
Environmental Quality Act (“CEQA”), as described in Section 7.6 below.

 

Page 13



--------------------------------------------------------------------------------

 

(b) Although the current General Plan Amendment is not part of the Entitlements
for which Developer is seeking approval pursuant to this Agreement, Developer
agrees to track the process of the General Plan Amendment and to provide Owner
with updates on such process from time to time. Further, Developer agrees to use
reasonable efforts to try to minimize the amount of commercial space that will
be required to be included in any development on the Property, to the extent
within Developer’s reasonable control.

(c) Subject to the conditions and limitations hereinafter set forth, Owner shall
reasonably cooperate with Developer’s efforts to obtain the Entitlements, at no
material out-of-pocket cost to Owner and in all matters requiring the Owner’s
agreement or consent pursuant to this Section 7.1, shall not unreasonably
withhold, condition or delay its agreement or consent provided such Entitlement
does not have a material negative impact on the future development of the
Remainder Parcel in accordance with the Approved Conceptual Plan (a “Negative
Impact on Remainder Parcel”). Without limiting the foregoing, Owner agrees to
co-sign (with Developer) all applications for the Entitlements (other than the
Residential Map), and have its authorized representative attend meetings, sign
further documents, and do all further acts reasonably requested by Developer in
order to obtain the Entitlements. Developer shall provide Owner with reasonable
advance notice (but not less than 48 hours prior notice) of all material
meetings with City representatives in connection with the Entitlements so as to
allow Owner an opportunity to attend such meetings where appropriate. Developer
shall also use reasonable efforts to provide Owner with a copy of all material
written communications between Developer and the City relating to the
Entitlements, and a copy of all documents submitted to the City.

(d) Developer acknowledges that even with Owner’s cooperation and Developer’s
diligent efforts, it may not be possible or economically feasible to obtain the
Entitlements as contemplated by this Agreement on or before the final expiration
of the Option Term, and that Developer is proceeding under this Agreement at its
sole risk.

(e) Developer acknowledges and agrees that approval by Owner of any plans,
drawings, specifications, agreements, applications or other documents shall be
solely for the purpose of fulfilling Owner’s obligations and protecting Owner’s
interests under this Agreement, and shall not be deemed to be a representation
or warranty by Owner as to the legality, sufficiency, or advisability of any
aspect of the same.

(f) Notwithstanding the foregoing, under no circumstances shall Developer be
required to process a project-specific subdivision map to further subdivide the
Remainder Parcel into separate residential lots or units.

7.2 Conceptual Plan. As soon as reasonably practicable following the Effective
Date (but not later than fifteen (15) days prior to the end of the Due Diligence
Period), Developer shall cause its design professionals to prepare a Conceptual
Plan for the development of the Property as a whole, subject to the terms and
conditions of this Agreement (the “Conceptual Plan”).

 

Page 14



--------------------------------------------------------------------------------

 

(a) The Conceptual Plan shall include all material elements of Developer’s
proposed project and the anticipated Subdivision Improvements, including the
following:

(i) The property boundary lines and acreage calculations, which shall be
consistent in all material respects with the Land Survey (defined in
Section 2.1) unless Owner agrees otherwise in its sole and absolute discretion;

(ii) Major circulation elements, including the location of any shared access
driveways or streets within the Property (if Owner agrees to the same), access
to public streets adjacent to the Property, and any improvements that may be
necessary to re-align the access driveway or provide a new access driveway for
the Remainder Parcel;

(iii) Any other improvements that Developer proposes to construct on the
Remainder Parcel, if any (if Owner agrees to the same), in connection with the
development of the Option Parcel;

(iv) The location of any fencing, walls and/or gates to be installed to separate
the Option Parcel from the Remainder Parcel (until such time as the Remainder
Parcel is developed for residential purposes); and

(v) Proposed building types, uses, heights, and density/unit counts (or square
footage, for commercial space), as well as parking types and counts; provided,
however, that these elements may be presented in a flexible format for the
Property, providing a range of possible building types, uses and densities for
the development of the Option Property and the future development of the
Remainder Parcel.

(b) The Conceptual Plan and every element thereof shall be subject to the
written approval of Owner. The parties shall work in good faith to try to reach
agreement on the Conceptual Plan prior to the end of the due diligence period.
If Owner’s written approval to the Conceptual Plan is not obtained on or before
the end of the Due Diligence Period, then either party may terminate this
Agreement by giving written notice to the other party, in which event the
provisions of Sections 4.1 and 4.8 shall apply.

(c) Once the Conceptual Plan has been approved by Owner pursuant to this
Agreement (the “Approved Conceptual Plan”), no material changes may be made to
the Approved Conceptual Plan (or the Entitlements based thereon) without first
obtaining the written approval of Owner, which approval shall not be
unreasonably withheld, conditioned or delayed. For purposes of this Agreement,
any of the following shall be deemed to be a material change in the Approved
Conceptual Plan:

(i) Any change in building types or uses on the Option Parcel, if such change
would affect the building types or uses to be developed in the future on the
Remainder Parcel;

(ii) Any increase or decrease in the residential units (or range of residential
units) on the Option Parcel by 10% or more of the number of units shown on the
original Approved Conceptual Plan, if such change would affect the number of
residential units that could be (or must be) constructed in the future on the
Remainder Parcel;

 

Page 15



--------------------------------------------------------------------------------

 

(iii) Any increase or decrease in the square footage of the Option Parcel (and
the Remainder Parcel) by 5% or more from the square footage shown on the Land
Survey (and any resulting increase or decrease in the Purchase Price as a result
of such change);

(iv) Any increase in the square footage of required retail or other commercial
space within the Remainder Parcel by more than 10%, above the amount shown in
the Approved Conceptual Plan;

(v) Any change in the location, configuration or ownership of the access points
and access driveways serving the Remainder Parcel; or

(vi) Any new or modified requirement regarding improvements (other than
underground utility facilities) to be constructed, or land to be dedicated, on
the Remainder Parcel prior to the re-development of the Remainder Parcel for
residential purposes.

(d) Non-material changes, additional details, and additional elements consistent
with this Agreement may be made to the original Approved Conceptual Plan (or the
Entitlements based thereon) from time to time, either upon the request of the
City or the request of Developer, subject to the prior written approval of Owner
if the changes relate to the Remainder Parcel, which approval shall not be
unreasonably withheld, conditioned or delayed. For purposes of this Agreement,
non-material changes to the original Approved Conceptual Plan (or the
Entitlements based thereon) shall include those changes that would have a lesser
impact than those material changes identified in Section 7.2(c) above.

(e) If the original Approved Conceptual Plan is changed in accordance with the
foregoing provisions, then the approved changes shall be incorporated into the
Approved Conceptual Plan and from that point forward the term “Approved
Conceptual Plan” shall mean the Conceptual Plan as so changed; provided,
however, that the original Approved Conceptual Plan will be used to determine
whether any subsequent changes are material (i.e., materiality is based on the
cumulative changes from the original Approved Conceptual Plan, not incremental
changes).

(f) The Approved Conceptual Plan shall establish the essential elements of the
agreement between the parties regarding the overall development of the Property.
All Entitlements, further actions and further agreements between the parties
must be consistent with such Approved Conceptual Plan in all material respects,
except to the extent required by the City and not having a Negative Impact on
Remainder Parcel.

7.3 Subdivision Maps. As soon as reasonably practicable following the parties’
agreement on an Approved Conceptual Plan, but not later than the end of the
Second Option Period (i.e., 14 months after the Effective Date), the Developer
shall submit a complete application to the City for the Tentative Subdivision
Map. If applicable, Developer shall also submit an application to the City for
the Residential Map.

 

Page 16



--------------------------------------------------------------------------------

 

(a) The parties anticipate that the City’s approval of the Tentative Subdivision
Map and the Final Subdivision Map will be subject to a number of conditions of
approval (the “Map Conditions”), which may include the following:

(i) The establishment of all public and private easements reasonably necessary
for the development and operation of the Property, including the recordation of
cross-easements and/or covenants, conditions and restrictions (collectively,
“CC&R’s”) if any joint access roads, utility facilities or improvements will
need to be maintained by both parties in perpetuity (provided, however, that in
no event shall Owner agree to any cross-parking easements).

(ii) Approval by the City of the Improvement Plans.

(iii) Execution by the parties of a Development Agreement.

(b) The form of the Tentative Subdivision Map, the Final Subdivision Map, the
Map Conditions and any CC&R’s shall be subject to the written approval of Owner,
which approval shall not be unreasonably withheld, conditioned or delayed. In
connection with the foregoing, the parties hereby acknowledge and agree that,
(i) the Tentative Subdivision Map and Map Conditions shall be consistent in all
material respects with the Approved Conceptual Plan and the other provisions of
this Agreement; (ii) the Final Subdivision Map shall be consistent in all
material respects with the Tentative Subdivision Map; (iii) the Map Conditions
shall be Acceptable Conditions as defined below; and (iv) the CC&R’s shall be in
a customary form with commercially reasonable terms and conditions.

(c) As used in this Agreement, the term “Acceptable Conditions” shall mean any
of the following:

(i) Exactions, requirements, standards, or other conditions of development or
construction, to the extent that such conditions are then being imposed by the
City on all other similar projects pursuant to the then-applicable written
ordinances, policies, standards or design guidelines of the City; or

(ii) Conditions that do not require any dedication of land within the Remainder
Parcel and do not otherwise affect the development of the Remainder Parcel or
Owner’s rights and obligations under the Entitlements unless shown on the
Approved Conceptual Plan; or

(iii) Conditions for which Developer agrees in writing to be solely responsible,
including all direct and indirect costs of complying with the same.

(d) To the extent reasonably possible, Developer shall negotiate with the City
to minimize the Map Conditions associated with the Final Subdivision Map, such
that as many of the City’s conditions of approval pertaining to the development
of the Option Parcel for residential purposes, are associated with the
Residential Map rather than the Final Subdivision Map.

(e) Following approval of the Tentative Subdivision Map, the Map Conditions and
the CC&R’s (if applicable), the Developer shall promptly complete all Map
Conditions that are required to be satisfied prior to the final approval and
recordation of the Final Subdivision Map to the extent that such Map Conditions
relate, in whole or in part, to the development of the Option Parcel. Following
approval of the Tentative Subdivision Map, the Map Conditions and the CC&R’s (if
applicable), Owner shall promptly complete all Map Conditions that are required
to be satisfied prior to the final approval and recordation of the Final
Subdivision Map to the extent that such Map Conditions relate solely to the
development of the Remainder Parcel. Subject to the satisfaction of the
foregoing obligations, Developer shall use commercially reasonable efforts to
cause the Final Subdivision Map to be recorded as soon as reasonably possible.

 

Page 17



--------------------------------------------------------------------------------

 

7.4 Subdivision Improvements. The Developer shall engage one or more design
professionals to prepare a set of Improvement Plans for the Subdivision
Improvements.

(a) As used in this Agreement, the term “Subdivision Improvements” may include
the following to the extent shown on the Approved Conceptual Plan, or as
otherwise required by the City in connection with the development of the Option
Parcel and then applicable City ordinances and not having a Negative Impact on
Remainder Parcel:

(i) Street or access driveway improvements within the Property (including curbs,
gutters, sidewalks, street lights, landscaping and signage), including
improvements that are required to be made to the Remainder Parcel as part of the
reconfiguration of the Property into two parcels;

(ii) The main lines of public utilities and related facilities serving the
Property (including joint trench, water, sanitary sewer, and storm drainage);

(iii) Fencing, gates, and/or other security systems to protect the Remainder
Parcel from unauthorized entrance or use by contractors, residents, or invitees
of the project on the Option Parcel;

(iv) Off-site improvements, such as utility improvements serving the Property
(including, if required by the City, any “upsizing” of such improvements to
accommodate anticipated future development of the Remainder Parcel or other
properties in the area) and traffic improvements along the adjacent public
streets (including, if required by the City, re-striping or re-working
intersections, or installing or improving signals);

(v) On-site improvements serving both the Option Parcel and the Remainder
Parcel, if required by the City, such as storm drain catch basins and backflow
prevention devices, transformers and transformer vaults, and water reclamation
areas; and

(vi) Any other improvements or dedications of land applicable to the Option
Parcel or to the Remainder Parcel, to the extent required by the City, as a Map
Condition for the Final Subdivision Map.

(b) As used in this Agreement, the term “Subdivision Improvements” does not
include the following:

(i) Utility laterals serving only the Remainder Parcel;

(ii) Owner’s company identification or directory signage;

(iii) On-site or off-site improvements serving only the Remainder Parcel, to the
extent the same are not required to be constructed unless and until the
Remainder Parcel is developed for residential purposes; and

(iv) Any other improvements applicable to the Remainder Parcel, to the extent
the same are not required to be constructed unless and until the Remainder
Parcel is developed for residential purposes.

 

Page 18



--------------------------------------------------------------------------------

 

(c) The Improvement Plans shall be subject to the written approval of Owner,
which approval shall not be unreasonably withheld, conditioned or delayed. If
the Improvement Plans are consistent with the then-applicable City ordinances
and requirements and do not have a Negative Impact on Remainder Parcel, then
Owner shall not be allowed to withhold its approval to the Improvement Plans.

(d) Although not part of the Subdivision Improvements as defined in this
Agreement, Developer acknowledges and agrees that Developer shall be solely
responsible for the demolition of the existing buildings on the Option Parcel
and the off-haul of all debris associated therewith, as well as any grading and
site work needed to prepare the Option Parcel for the development of Developer’s
project.

(e) Developer shall be solely responsible for executing any public improvement
agreements, deferred improvement agreements, and/or subdivision improvement
agreements required by the City as a Map Condition for the development of the
Option Parcel or in connection with the Subdivision Improvements, for providing
all certificates of insurance, bonds or other improvement security, and for
fulfilling all other obligations of the Developer as and when required by such
agreement(s). Developer shall be solely responsible for ensuring that all such
Subdivision Improvements are constructed by licensed contractors, in a good and
workmanlike manner, and free from any defects.

(f) In addition to the foregoing, when performing any Subdivision Improvement
construction work on or about the Remainder Parcel, Developer and its
contractors, invitees and agents shall: (i) comply with all reasonable
procedures imposed by Owner and with any and all laws, ordinances, rules, and
regulations applicable to the Remainder Parcel; (ii) not engage in any
activities that would violate any permit, license, or environmental law or
regulation; (iii) promptly pay when due all costs incurred in connection with
the construction work; (iv) cause no damage to the Remainder Parcel except to
the extent minimally necessary to perform the construction work (provided,
however, this subsection shall in no way limit Developer’s other obligations set
forth in this Agreement); and (v) perform the construction work in such a way as
to avoid any disturbance to Owner except to the extent minimally necessary. If
Developer needs to access the Property in order to satisfy Developer’s
obligations under this Section 7, then Developer and Owner shall enter into a
mutually agreed upon license agreement setting forth the terms and conditions in
which Developer, its contractors, invitees, and agents, may enter onto the
Property.

(g) Developer shall protect, indemnify, defend and hold the Property, Owner and
Owner’s officers, directors, shareholders, fiduciaries, employees, invitees,
agents and contractors free and harmless from and against any and all
Liabilities (as defined in Section 6.3) to the extent resulting from the
Subdivision Improvement construction work, including repairing any and all
damage to any portion of the Remainder Parcel, but excluding any Liabilities
resulting from Owner’s own active negligence or willful misconduct.

(h) The provisions of this Section 7.4 shall survive the Closing or the
termination of this Agreement, as applicable; provided that if the Agreement is
terminated prior to the Closing, then only the provisions of Section 7.4(g)
shall survive such termination.

7.5 Development Agreement. After the approval of the Conceptual Plan, the
Developer shall submit an application to the City for the approval and execution
of a development agreement as authorized by California Government Code Sections
65854 et seq. (the “Development Agreement”).

 

Page 19



--------------------------------------------------------------------------------

 

(a) The Development Agreement shall establish the parties’ respective vested
rights to develop the Property consistent with the PD Zoning (and the related
Development Plan approved by the City), the Tentative Subdivision Map, the Final
Subdivision Map and the ordinances, policies and standards of the City in effect
as of the date of the Development Agreement. Such vested rights shall include
the right (but not the obligation) to construct the project-specific residential
and commercial buildings within the Remainder Parcel at a later date.

(b) The Developer shall negotiate for a Development Agreement term that is as
long as reasonably possible.

(c) If the City requires that the Development Agreement include requirements for
the parties to provide below-market rate housing, such obligation shall be
allocated to the parties pro-rata, based on the number of residential units on
each Parcel, unless otherwise agreed by the parties in their reasonable
discretion.

(d) The Development Agreement shall confirm Owner’s right to continue to
maintain and use the existing buildings on the Remainder Parcel for the
remaining useful life of the buildings, notwithstanding any partial destruction
of the two buildings or temporary vacancy of the same.

(e) The parties shall attempt to limit the requirement for commercial space as
much as possible, and to include provisions that allow for the broadest possible
uses of any required commercial space, such as community sales or leasing
offices, live-work units, community recreational facilities, and so forth.

(f) The form of the Development Agreement shall be subject to the written
approval of Owner, which approval shall not be unreasonably withheld,
conditioned or delayed. If the Development Agreement is consistent with the
approved Tentative Subdivision Map and Map Conditions, the provisions of this
Paragraph 7.5, and then-applicable City ordinances and requirements, and does
not have a Negative Impact on Remainder Parcel, then Owner shall not be allowed
to withhold its approval to the Development Agreement.

7.6 Environmental Approvals. Developer shall apply for and use commercially
reasonable and diligent efforts to pursue all necessary environmental approvals
required by CEQA or the City in connection with the Entitlements, including an
initial study, project description, and EIR, to the extent necessary for the
development of the Option Parcel for residential purposes. To the greatest
extent possible, Developer shall use commercially reasonable efforts to pursue
all Entitlement applications concurrently, so that one set of environmental
review documents can be utilized for all applicable Entitlements.

7.7 Payment of Costs. Developer shall pay for all direct and indirect costs of
obtaining the Entitlements and constructing the Subdivision Improvements
(collectively, the “Entitlement Costs”).

(a) As used herein, the term “Entitlement Costs” shall mean and include the
following:

(i) All costs related to the preparation of the applications and submittals to
the City (including fees for design and engineering professionals);

 

Page 20



--------------------------------------------------------------------------------

 

(ii) Application fees, inspection fees, and cost reimbursements payable to the
City;

(iii) Fees for traffic and noise studies, archaeological and biological surveys,
soils report, engineering geology and/or seismic safety report, storm drain
study, electric load survey, and all other investigations and tests required by
the City;

(iv) Community outreach and public relations expenses;

(v) Developer’s legal fees, accounting fees, consulting fees, and other similar
fees;

(vi) Development fees, utility connection fees, construction taxes, building
permit fees, inspection fees, bond costs, and street opening permit fees for the
Subdivision Improvements;

(vii) Hard construction costs, including labor, supervision, materials,
liability insurance, bonds, and builders’ risk insurance.

(b) As used herein, the term “Entitlement Costs” shall not include the
following:

(i) Owner’s legal fees, brokerage fees, and other consulting fees incurred
directly by Owner;

(ii) Costs to provide a preliminary title report as required by the City (which
title report and underlying title documents shall be provided by Owner to
Developer during the Due Diligence Period);

(iii) Development fees, utility connection fees, construction taxes, building
permit fees, inspection fees, bond costs, and other similar costs that are
payable at the time Owner develops the Remainder Parcel for residential purposes
and are related to such future development; and

(iv) Any fees, costs or expenses set forth in Section 7.7(a) above that are
incurred by Owner without the prior written consent of Developer.

(c) As a material part of the consideration for this Agreement, Developer
acknowledges and agrees that except for the costs described above in this
Section 7.7(b), Owner shall not be liable for any costs, improvements or
obligations associated with the recordation of the Final Subdivision Map, the
satisfaction of the Map Conditions, or the construction of the Subdivision
Improvements, whether payable directly to Developer or indirectly through a
City-administered reimbursement agreement, even though the Remainder Parcel may
be benefited from the foregoing items.

(d) Developer shall protect, indemnify, defend and hold the Property, Owner and
Owner’s officers, directors, shareholders, fiduciaries, employees, invitees,
agents and contractors free and harmless from and against any and all claims,
damages, liens, stop notices, liabilities, losses, costs and expenses, including
reasonable attorneys’ fees and court costs (collectively, “Liabilities”) to the
extent resulting from (i) the recordation of the Final Subdivision Map, the
satisfaction of the Map Conditions required to be performed by the Developer
pursuant to this Agreement, or the construction of the Subdivision Improvements,
or (ii) the processing of the Entitlements or any appeals or litigation brought
by third parties associated with the Entitlements, except for any Liabilities
caused by Owner’s own active negligence or willful misconduct.

 

Page 21



--------------------------------------------------------------------------------

 

(e) The provisions of this Section 7.7 shall survive the Closing or the
termination of this Agreement, as applicable; provided that if the Agreement is
terminated prior to the Closing, then only the provisions of Section 7.7(d)
shall survive such termination.

7.8 Final Discretionary Approvals; Extension of Closing Date.

(a) As used in this Agreement, the term “Final Discretionary Approvals” shall
mean that (i) the City has approved the PD Zoning (and Development Plan), the
Tentative Subdivision Map, the tentative Residential Map (if applicable), and
the Development Agreement, and (ii) the applicable challenge and appeal periods
for such approvals have elapsed, or if a challenge or appeal has been made, then
such challenge or appeal has been resolved in a manner that is reasonably
satisfactory to Developer.

(b) As stated in Section 3.6, the Option Term shall automatically terminate
thirty (30) days after the date that the Final Discretionary Approvals have been
obtained, notwithstanding the fact that the then-applicable Option Period may
extend past such date. Therefore, if Developer fails to exercise its Option as
provided in Section 4.5 within thirty (30) days after the date that the Final
Discretionary Approvals have been obtained, this Agreement shall automatically
terminate.

(c) If Developer does exercise its Option in a timely manner, but the Final
Subdivision Map has not been recorded at least ten (10) days prior to the
scheduled Closing Date, then Owner shall not be obligated to complete the
Closing unless Developer extends the Closing Date (as provided in Section 4.6
above) to a date that is at least ten (10) days after the date that the Final
Subdivision Map has been recorded. THE PARTIES ACKNOWLEDGE AND AGREE THAT IT IS
AN EXPRESS, NON-WAIVABLE CONDITION OF THIS AGREEMENT THAT PRIOR TO THE CLOSING,
THE FINAL SUBDIVISION MAP MUST BE APPROVED AND FILED WITH THE SANTA CLARA COUNTY
RECORDER IN ACCORDANCE WITH THE SUBDIVISION MAP ACT.

(d) If, following the expiration of all available Extension Periods, the Final
Subdivision Map has not been recorded and/or the Closing has not been completed,
then this Agreement shall automatically terminate as provided in Section 4.6.

7.9 Approval Process. If any provision of this Agreement calls for Owner’s
approval, then the following procedures shall apply:

(a) Developer shall give Owner written notice of the specific approval being
requested, which notice shall include copies of all relevant plans, submittals,
applications, agreements, and other documents. Within ten (10) days after
receiving such request, Owner shall give Developer written notice of either
(i) Owner’s approval of the matter in question; or (ii) Owner’s disapproval,
together with a reasonably detailed explanation of the reasons for Owner’s
disapproval. Upon any such disapproval, the parties shall meet and confer as
necessary to try to resolve any differences of opinion, and Developer may repeat
the foregoing process as often as necessary until Developer shall have obtained
Owner’s written approval of the matter in question. If such approval is to be in
Owner’s reasonable discretion, then Owner shall not withhold its approval
provided it does not result in a Negative Impact on Remainder Parcel and is
consistent with the terms of this Agreement.

 

Page 22



--------------------------------------------------------------------------------

 

(b) If Owner fails to provide any response to Developer’s request with the
required ten (10) day period, Developer shall give Owner a second written notice
with a copy of the first notice attached, which second notice shall state in at
least 12 point bold type at the top of the document: “SECOND NOTICE – FAILURE TO
RESPOND WITHIN 10 DAYS SHALL CONSTITUTE A DEFAULT”. Owner’s failure to provide a
written response as described in Section 7.9(a) within such second ten (10) day
period shall be deemed Owner’s approval of such request made by Developer.

8. REPRESENTATIONS AND WARRANTIES.

8.1 Developer’s Representations and Warranties. Developer represents and
warrants to Owner that as of the date of this Agreement the following statements
are true:

(a) Organization; Authority. Developer is duly organized, validly existing and
in good standing under the laws of the state of its organization. Developer is
authorized to transact business in California, and has full power and authority
to enter into and perform this Agreement in accordance with its terms. The
persons executing this Agreement have been duly authorized to do so on behalf of
Developer.

(b) Authorization; Validity. The execution and delivery of this Agreement by
Developer and Developer’s consummation of the transactions contemplated by this
Agreement have been duly and validly authorized. Assuming the valid execution
and delivery of this Agreement by Developer, this Agreement constitutes a legal,
valid and binding agreement of Developer enforceable against it in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and other similar laws affecting the rights of creditors generally,
and the exercise of judicial discretion in accordance with general principles of
equity.

(c) Bankruptcy. Developer has not (i) made a general assignment for the benefit
of creditors; (ii) filed any voluntary petition in bankruptcy or suffered the
filing of an involuntary petition by Developer’s creditors; and (iii) suffered
the appointment of a receiver to take possession of all or substantially all of
Developer’s assets.

(d) Purchase Funds: Restricted Persons. All funds to be used by Developer as
payment of the Purchase Price at Closing are from sources operating under, and
in compliance with, all federal, state and local statutes and regulations and
are free of all liens and claims of lien. Neither Developer nor any of its
affiliates, nor any of their respective partners, members, shareholders or other
equity owners, and none of their respective employees, officers, directors,
representatives or agents is, nor will they become, a person or entity with whom
United States persons or entities are restricted from doing business under
regulations of the Office of Foreign Asset Control (“OFAC”) of the Department of
the Treasury (including those named on OFAC’s Specially Designated and Blocked
Persons List) or under any statute, executive order (including the September 24,
2001, Executive Order Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism), or other
governmental action, and is not and will not engage in any dealings or
transactions or be otherwise associated with such persons or entities.

 

Page 23



--------------------------------------------------------------------------------

 

8.2 Representations and Warranties by Owner. Owner represents and warrants to
Developer that as of the date of this Agreement the following statements are
true:

(a) Organization; Authority. Owner is duly organized, validly existing and in
good standing under the laws of the state of its organization. Owner is
authorized to transact business in California, and has full power and authority
to enter into and perform this Agreement in accordance with its terms. The
persons executing this Agreement have been duly authorized to do so on behalf of
Owner.

(b) Authorization; Validity. The execution and delivery of this Agreement by
Owner and Owner’s consummation of the transactions contemplated by this
Agreement have been duly and validly authorized. Assuming the valid execution
and delivery of this Agreement by Developer, this Agreement constitutes a legal,
valid and binding agreement of Owner enforceable against it in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and other similar laws affecting the rights of creditors generally,
and the exercise of judicial discretion in accordance with general principles of
equity.

(c) Foreign Investment and Real Property Tax Act. Owner is not a “foreign
person” within the meaning of Section 1445 of the Internal Revenue Code, or
under any comparable state statutes which are applicable to this transaction.

(d) Bankruptcy. Owner has not (i) made a general assignment for the benefit of
creditors; (ii) filed any voluntary petition in bankruptcy or suffered the
filing of an involuntary petition by Owner’s creditors; or (iii) suffered the
appointment of a receiver to take possession of all or substantially all of
Owner’s assets.

(e) Litigation and other Proceedings. To the Best of Owner’s Knowledge, Owner
has not received written notice of any pending litigation, claim, or proceeding
against or relating to Owner or the Option Parcel that would be binding on
Developer after the Closing or materially and adversely impact Developer’s use,
ownership and operation of the Option Parcel.

(f) Condemnation Proceedings. To the Best of Owner’s Knowledge, Owner has not
received written notice of any pending or threatened condemnation or eminent
domain proceedings that would affect the Option Parcel, or any part thereof.

(g) Hazardous Materials. To the Best of Owner’s Knowledge, (i) there are no
Hazardous Materials located on or under the Option Parcel, and (ii) the Option
Parcel is not in violation, nor has been or is currently under investigation for
violation, of any environmental requirements relating to the Option Parcel,
including without limitation soil and groundwater.

The term “Hazardous Material(s)” shall mean any hazardous or toxic substance,
material or regulated waste which is or becomes regulated by any local
governmental agency, the State of California, or the United Stated Federal
Government. The term “Hazardous Material(s)” includes petroleum products,
asbestos, PCB’s and all other materials and substances designated as hazardous
or toxic by the U.S. Environmental Protection Agency, the California
Environmental Protection Agency, the California Water Quality Control Board and
the California Department of Health Services.

 

Page 24



--------------------------------------------------------------------------------

 

The term “Hazardous Material Law” shall mean any statute, law, ordinance, or
regulation of any governmental body or agency which regulates the use, storage,
release or disposal of any Hazardous Material.

(h) No Contracts for the Property. To the Best of Owner’s Knowledge, no contract
of sale or lease is in force with respect to the Option Parcel that will remain
in effect after the Close of Escrow.

(i) All Costs Have Been Paid. All costs and expenses incurred by those engaged
by Owner in connection with construction or improvements to the Option Parcel,
up to and including the Agreement Date, have been paid.

(j) No Default on Taxes, etc. To the Best of Owner’s Knowledge, Owner is not
delinquent in any payment of any taxes, principal and interest on assessment
districts’ bonds or other encumbrances or obligations with respect to the Option
Parcel.

(k) Compliance. Owner has received no notices from governmental authorities
pertaining to violations of law or governmental regulations with respect to the
Option Parcel with which Owner has not fully complied or corrected.

(l) No Commitments. Prior to the Effective Date, Owner has not made any
commitments to any governmental authority relating to the Option Parcel which
would impose any obligations upon Developer to make any contributions of money
or land or to install or maintain any improvements.

The term “Best of Owner’s Knowledge” shall mean and refer to, and shall be
limited to, the current, actual knowledge of Bill Hunt, Owner’s Facilities
Manager, without having conducted or being under any obligation to conduct any
independent inquiry or inspection. The foregoing designation is intended to
limit and quantify the Owner’s knowledge and under no circumstances shall Bill
Hunt have any personal liability whatsoever.

All of Owner’s representations and warranties contained herein, or in any of the
documents delivered in connection with the Closing, are subject to any
disclosures made in writing by Owner to Developer and any and all information
contained in the Due Diligence Documents.

8.3 Developer’s Remedies for Breach Prior to Closing.

(a) If at or prior to the Closing, (i) Developer shall become aware (whether
through its own efforts, by written notice from Owner or any other third party)
that any of the representations or warranties made herein by Owner are untrue,
inaccurate or incorrect in a material manner and shall give Owner notice thereof
at or prior to the Closing, or (ii) Owner shall notify Developer that a
representation or warranty made herein by Owner is untrue, inaccurate or
incorrect in a material manner, including as a result of any subsequent acts,
actions, notifications or events, then Owner may elect by notice to Developer to
delay the Closing Date for up to thirty (30) days (with no charge to Developer
for any Extension Payment) in order to attempt to cure or correct such untrue,
inaccurate or incorrect representation or warranty.

 

Page 25



--------------------------------------------------------------------------------

 

(b) If the events making such representation or warranty untrue, inaccurate or
incorrect in a material manner are not cured or corrected by Owner on or before
the Closing Date (as may have been extended to permit such cure), then Developer
shall have the right to elect, as its sole and exclusive remedy, to (i) to
terminate this Agreement by notice given to Owner on or before the then
scheduled Closing Date and receive a refund of the Option Payments (and any
Extension Payments), or (ii) waive such misrepresentation or breaches of
warranty and proceed with the Closing, in which case Owner shall have no
liability with regard to such matter.

(c) By Closing, (i) Owner shall have no liability whatsoever for any breach of a
representation or warranty for which Developer had actual or constructive
knowledge as of the Closing; and (ii) Developer shall be deemed to have waived
any and all claims relating to the matters set forth under this Section 8.3
effective as of the Closing.

(d) “Constructive knowledge” includes, but is not limited to, (i) any
information contained in the Due Diligence Documents, (ii) any other information
obtained by Developer as part of Developer’s Investigations, and (iii) any other
information to which Owner has provided Developer.

(e) Subject to Section 4.8(g), the provisions of this Section 8.3 shall survive
the Closing.

8.4 Developer’s Remedies for Breach After Closing. If after Closing, Developer
just becomes aware of a breach by Owner of the representations and warranties
contained in Section 8.2, then the following provisions shall apply:

(a) Notwithstanding anything else to the contrary in this Agreement, all
liability of Owner for breach of the representations and warranties contained in
Section 8.2 shall terminate if no suit is filed within six (6) months following
the Closing.

(b) Further, Owner’s liability for such breach shall be limited to Developer’s
actual, verifiable damages for out-of-pocket expenses associated with correcting
or curing the matter that is the subject of the representation or warranty, not
to exceed a total of $1,000,000.00; provided, however, that unless the total of
said out-of-pocket expenses is greater than $50,000.00, Developer shall have no
right to make a claim based on any breach of Owner’s representations and
warranties, and Developer hereby waives the same.

9. OWNER’S DEFAULT AND DEVELOPER’S REMEDIES.

9.1 Event of Owner’s Default. Owner shall be deemed to be in default under this
Agreement (an “Event of Owner’s Default”) only if Owner shall fail to perform
any other material obligation under this Agreement or under the Escrow and
Closing Agreement, which failure is not cured within thirty (30) days after
written notice from Developer to Owner specifying the nature of such failure and
the steps required to cure such failure; provided, however, that if Owner cannot
reasonably cure such failure within said thirty (30) day period, Owner shall not
be in default hereunder if Owner promptly commences the actions necessary to
cure such failure, and diligently pursues completion thereof. In either event,
the Closing Date shall be extended during such cure period if necessary for
Owner to complete the cure, without charge to Developer for any Extension
Payment for such period of time. Notwithstanding the foregoing, in the event
that Owner fails to cure any such default within sixty (60) days after written
notice from Developer to Owner, notwithstanding Owner’s diligent efforts, then
Developer shall have the rights set forth in Section 9.2(a) below.

 

Page 26



--------------------------------------------------------------------------------

 

9.2 Remedies for Owner’s Default. In the Event of Owner’s Default, Developer
shall have any one of the following rights and remedies (and no others):

(a) Developer shall have the right to terminate this Agreement by notice to
Owner, in which event (i) the Option Payments (and, if applicable, the Extension
Payments) shall be fully refundable to Developer, and (ii) all obligations of
the parties under this Agreement shall terminate except for the obligations that
survive the termination of this Agreement; or

(b) Developer shall have the right to waive the breach or default and proceed to
Closing in accordance with the provisions of this Agreement without reduction of
the Purchase Price; or

(c) Developer may seek specific performance for Owner’s failure to execute and
deliver the documents necessary to convey the Option Parcel to Developer, in
which event Developer shall only be entitled to purchase the Option Parcel for
the Purchase Price and shall not be entitled to any monetary damages, whether
styled as consequential, actual, delay, compensatory, punitive or otherwise, and
Developer hereby waives all rights to the same to the fullest extent permitted
by law; provided, if it is determined that the remedy of specific performance is
not available to Developer, then Developer may seek the remedy set forth in
Paragraph 9.2(a).

(d) If the remedy of specific performance in Section 9.2(c) is not available to
Purchaser because of the nature of the Event of Owner’s Default, then Developer
shall have the right to terminate this Agreement by notice to Owner, in which
event (i) the Option Payments (and, if applicable, the Extension Payments) shall
be fully refundable to Developer, (ii) Purchaser shall be allowed to seek actual
damages for Developer’s actual out-of-pocket third-party costs and expenses
associated with processing the Entitlements and performing Developer’s due
diligence of the Property, and its attorneys’ fees and costs, and (iii) all
obligations of the parties under this Agreement shall terminate except for the
obligations that survive the termination of this Agreement.

Nothing in this Section 9.2 shall limit Developer’s rights to attorneys’ fees or
costs recoverable by Developer under this Agreement.

10. POST-CLOSING CONSTRUCTION. During Developer’s construction on the Option
Parcel after the Closing Date, Developer shall, at its sole cost and expense,
maintain, repair, and conduct all construction on the Option Parcel in a neat,
sanitary and orderly manner and in compliance with all applicable laws.
Developer shall use commercially reasonable efforts to minimize any interference
with Owner’s operations on the Remainder Parcel. The obligations under this
Section 10 shall survive the Closing.

 

Page 27



--------------------------------------------------------------------------------

 

11. COMMISSIONS. Developer and Owner each represent and warrant to the other
that they have not dealt with any real estate broker, agent, finder, or other
party who could claim a right to any commissions, finder’s fees or brokerage
fees arising out of the transactions contemplated by this Agreement, other than
CB Richard Ellis (“Owner’s Broker”). Owner shall pay Owner’s Broker a commission
at the Closing, pursuant to a separate agreement between Owner’s Broker and
Owner. Each party shall indemnify and hold the other party harmless from and
against any and all liabilities, claims, demands, damages, costs and expenses,
including reasonable attorneys’ fees and court costs, in connection with claims
for any commissions, finders’ fees or brokerage fees arising out of each such
party’s conduct or the inaccuracy of the foregoing representation and/or
warranty of such party. The provisions of this Section 11 shall survive the
Closing.

12. DAMAGE OR DESTRUCTION: CONDEMNATION.

12.1 Destruction of Buildings. The parties acknowledge that Developer plans to
raze the existing buildings located on the Option Parcel and re-develop the
Option Parcel for residential purposes. Therefore, Developer shall NOT have the
right to terminate this Agreement, receive a refund of any Option Payments or
Extension Payments, or receive a reduction in the Purchase Price or an
assignment of any insurance proceeds received by, receivable by, or paid to
Owner, in the event of a casualty, damage or destruction of all or any portion
of the Option Parcel.

12.2 Condemnation. If, prior to the Closing Date, all or any portion of the
Option Parcel is subject to an actual or threatened taking by a public
authority, by the power of eminent domain or otherwise (a “taking”), Owner shall
immediately advise Developer of the same in writing and Developer shall have the
right, exercisable by giving written notice to Owner within ten (10) days after
Developer’s receipt of written notice of such taking from Owner, either to
(i) terminate this Agreement (whereupon all Option Payments and Extension
Payments, as applicable, shall be immediately returned to Developer and neither
party shall have any further liability or obligation hereunder, or (ii) to
accept that applicable portion of the Option Parcel subject to such taking and
to receive (a) a ratable reduction in the Purchase Price (calculated on a square
foot basis) based on the square footage of the Option Parcel that is subject to
the taking in question, and (b) an assignment of all of Owner’s rights to any
condemnation award payable by reason of such taking, to the extent any such
award exceeds the reduction in the Purchase Price pursuant to subsection
(a) above. If Developer elects to proceed under clause (ii) above, Owner shall
not compromise, settle or adjust any claims to such award without Developer’s
prior written consent. Notwithstanding anything to the contrary in this
Paragraph 12.2, if the taking relates in any way to the Entitlements or the
Subdivision Map sought by Developer pursuant to this Agreement, then Developer
shall NOT have the right to terminate this Agreement, receive a refund of any
Option Payments or Extension Payments, receive a reduction in the Purchase Price
or an assignment of any condemnation proceeds received by, receivable by, or
paid to Owner, in the event of such taking of all or any portion of the Option
Parcel.

 

Page 28



--------------------------------------------------------------------------------

 

13. NOTICES. Any notice, consent or approval required or permitted to be given
under this Agreement shall be in writing and shall be deemed to have been given
upon (i) personal delivery, (ii) one (1) business day after being deposited with
Federal Express or another reliable overnight courier service, or (iii) upon
confirmation by the recipient of successful transmission if sent via email or
facsimile transmittal, and addressed as follows:

 

To Developer:   

To Owner:

Laura O’Brien

Controller

Trumark Companies LLC

4185 Blackhawk Plaza Circle

Suite 200

Danville, CA 94506

Phone: (925) 648-8300

Fax: (925) 648-8300

Email: lobrien@trumark-co.com

  

Diane Honda

VP, General Counsel and Secretary

Extreme Networks, Inc.

3585 Monroe Street

Santa Clara, California 95051

Phone: (408) 579-3056

Fax: (408) 579-3029

Email: dhonda@extremenetworks.com

With a copy to:

 

Sonia A. Lister, Esq.

Jackson, DeMarco, Tidus & Peckenpaugh

2030 Main Street, Suite 1200

Irvine, CA 92614

Phone: (949) 851-7408

Fax: (949) 752-0597

 

Email: SLister@jdtplaw.com

  

With a copy to:

 

James E. Anderson, Esq.

DLA Piper LLP (US)

2000 University Avenue

East Palo Alto, CA 94303

Phone: (650) 833-2078

Email: jim.anderson@dlapiper.com

Fax: (650) 687-1158

  

And a copy to:

 

Greg Poncetta

Keith Zaky

CB Richard Ellis

225 W. Santa Clara Street, Suite 1050

San Jose, CA 95113

Email: Greg.Poncetta@cbre.com;

Keith.Zaky@cbre.com

Fax: (408) 437-3170

  

And a copy to:

 

Dian Blair

First American Title Company

North First Street, Suite 500

San Jose, CA 95112

Email: dblair@firstam.com

Fax: (408) 451-7836

 

Page 29



--------------------------------------------------------------------------------

 

Either party may from time to time change its address by written notice to the
other party in accordance with the foregoing.

14. CONFIDENTIALITY. Each party agrees to keep this Agreement and all
information related to the Property, the intended development and the
transaction contemplated herein strictly confidential, and shall not disclose
any information or make any statements relating thereto without the prior
written consent of the other party, except (a) to the extent reasonably required
to process the Entitlements, or (b) to the extent such disclosures may be
necessary to permit each party to comply with applicable laws and rules of any
exchange upon which a party’s shares may be traded, or (c) to obtain financing
necessary or desirable in connection with the consummation of the transaction
contemplated herein. Notwithstanding the foregoing, (i) Developer shall have the
right to disclose information relating to the Option Parcel and the condition
thereof to Developer’s representatives, attorneys, employees, officers,
directors, consultants, advisors, and prospective lenders as needed in
furtherance of the purposes of this Agreement, and (ii) the terms of this
Section shall expire and be of no further force or effect from and after the
date of Closing.

15. Assignment.

15.1 No Assignment before Discretionary Approvals. Owner has entered into this
Agreement with Developer because, in Owner’s opinion, Developer has the
reputation and ability to significantly contribute to the viability and success
of the transaction contemplated herein. Accordingly, until such time that
Developer obtains the Final Discretionary Approvals, this Agreement may not be
assigned by Developer.

15.2 Consent to Assignment. After such time that Developer obtains the Final
Discretionary Approvals, this Agreement may not be assigned without Owner’s
prior written consent, which consent shall not be unreasonably withheld,
conditioned or delayed, provided that Owner is given notice of the requested
assignment not later than fifteen (15) days prior to the scheduled Closing Date.

15.3 Permitted Assignment. Notwithstanding Sections 15.1 and 15.2 above,
Developer shall have the right, without Owner’s consent, to (a) assign this
Agreement or take title to the Property in the name of a wholly owned affiliate
of Developer; and (b) enter into an agreement to assign this Agreement to a
third party who is not a wholly owned affiliate of Developer, provided that the
closing of such assignment occurs after Developer obtains the Final
Discretionary Approvals and Developer obtains Owner’s consent pursuant to
Section 15.2 above.

15.4 Conditions to Assignment. Owner’s consent to any such assignment shall not
release or relieve Developer from any liabilities, obligations, claims or other
matters arising under this Agreement prior to the date of such assignment. Any
permitted assignee of Developer’s rights or obligations hereunder shall, as a
condition to the effectiveness of any assignment, expressly assume in writing
all of Developer’s obligations under this Agreement, and agree in writing to be
bound by the terms of this Agreement.

15.5 Binding on Successors. Except as set forth in the preceding sentence, this
Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties hereto.

 

Page 30



--------------------------------------------------------------------------------

 

16. MISCELLANEOUS.

16.1 Attorneys’ Fees. If any action or proceeding is commenced by either party
to enforce their rights under this Agreement, to interpret this Agreement or to
collect damages as a result of the breach of any of the provisions of this
Agreement, the prevailing party in such action or proceeding, including any
bankruptcy, insolvency or appellate proceedings, shall be entitled to recover
all reasonable costs and expenses, including reasonable attorneys’ fees,
expenses and court costs, in addition to any other relief awarded by the court.

16.2 Waiver of Trial by Jury. TO THE EXTENT PERMITTED OR HEREAFTER PERMITTED BY
APPLICABLE LAW, OWNER AND DEVELOPER HEREBY EXPRESSLY WAIVE ANY RIGHT TO TRIAL BY
JURY OF ANY CLAIM, DEMAND, ACTION, CAUSE OF ACTION, OR PROCEEDING ARISING UNDER
OR WITH RESPECT TO THIS AGREEMENT, OR IN ANY WAY CONNECTED WITH OR RELATED TO,
THE DEALINGS OF THE PARTIES WITH RESPECT TO THIS AGREEMENT OR THE TRANSACTIONS
RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
IRRESPECTIVE OF WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE.

16.3 Governing Law; Severability. The performance and interpretation of this
Agreement shall be governed by the laws of the State of California.

16.4 Severability. If any provision or any word, term, clause or part of any
provision of this Agreement shall be held invalid for any reason, the same shall
be ineffective, but the remainder of this Agreement and of the provision shall
not be affected and shall remain in full force and effect.

16.5 Other Documents. The parties agree to execute any and all other documents
necessary and desirable to carry out the true intent and purpose of this
Agreement.

16.6 Time of the Essence. Time is of the essence as to this Agreement and every
provision hereof.

16.7 Entire Agreement. This Agreement contains the entire agreement of the
parties hereto respecting the right granted to Developer to purchase the Option
Parcel. This Agreement supersedes all prior and contemporaneous agreements,
contracts and discussions of the parties, whether written or oral, between Owner
and Developer with respect to the right to purchase the Option Parcel. Any
modifications to this Agreement must be in writing signed by all of the parties.
The recitals and exhibits to this Agreement are incorporated herein as if fully
set forth herein.

16.8 Waiver. No waiver by Developer or Owner of any of the terms or conditions
of this Agreement or any of their respective rights under this Agreement shall
be effective unless such waiver is in writing and signed by the party charged
with the waiver.

16.9 Interpretation. This Agreement shall not be strictly construed against
either party, but shall be construed as if all parties prepared this Agreement
jointly upon the advice of their respective legal counsel. The word “including”
as used herein shall mean “including without limitation” unless otherwise
specifically stated.

 

Page 31



--------------------------------------------------------------------------------

 

16.10 Counterparts. This Agreement may be executed in counterparts, each of
which shall constitute an original, but all of which together constitute one (1)
instrument. Executed counterparts that are delivered by email or fax shall be
deemed originals for the purpose of establishing the Effective Date of this
Agreement, but any party delivering a signed counterpart by email or fax shall
also deliver the original hard copy as soon as reasonably practicable.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
respective dates set forth below.

 

Owner:     Developer: Extreme Networks, Inc.     Trumark Companies LLC, a
Delaware corporation     a California limited liability company By:   /s/ Bob L.
Corey     By:   /s/ Gregg A. Nelson Name:   Bob Corey     Name:   Gregg A.
Nelson Its:   EVP & CFO     Its:   Managing Member Date:   9/23/10     Date:  
9/20/10

 

Page 32



--------------------------------------------------------------------------------

 

Exhibit A

Legal Description of Property

Real property in the City of Santa Clara, County of Santa Clara, State of
California, described as follows:

Being a portion of that certain 24.740 acre parcel as shown on that certain
Record of Survey filed in Book 447 of Maps, at page 33, Santa Clara County
Records, described as follows:

Beginning at the Northwest corner of said 24.740 acre parcel; thence from said
point of beginning along the Northerly line of said 24.470 acre parcel N. 89°
25’ 00” E. 995.17 feet; thence leaving said Northerly line S. 0° 10’ 00” W.
705.02 feet to a point In the Southerly line of said 24.740 acre parcel; thence
along said Southerly line the following courses: S. 89° 25’ 00” W. 181.82 feet;
S. 2.00 feet and S. 89° 25’ 00” W. 760.70 feet; thence leaving said Southerly
line along a tangent curve to the right, with a radius of 50.00 feet, through a
central angle of 90° 34’ 33” for an arc length of 79.4 feet to a point in the
Westerly line of said 24.470 acre parcel; thence along said Westerly line N. 0°
00’ 27” W. 656.49 feet to the point of beginning.

APN: 216-25-006



--------------------------------------------------------------------------------

 

Exhibit A-1

Diagram of Option Parcel and Remainder Parcel

(See Next Page for Diagram)

The Option Parcel is the parcel labeled “Developable Area” on the attached
diagram and the Remainder Parcel is the parcel with the buildings labeled
“Building 1” and “Building 3” located on it.

 

Exhibit A-1



--------------------------------------------------------------------------------

 

LOGO [g115691g83v13.jpg]

 

Exhibit A-1



--------------------------------------------------------------------------------

 

Exhibit B

Form of Memorandum of Agreement

(See Next Page for Form)

 

Exhibit B



--------------------------------------------------------------------------------

 

RECORDING REQUESTED BY

AND WHEN RECORDED MAIL TO:

Trumark Companies LLC

1185 Blackhawk Plaza Circle, Suite 200

Danville, CA 94506

Attention: Ms. Laura O’Brien

 

 

Above Space for Recorder’s Use Only

MEMORANDUM OF OPTION

THIS MEMORANDUM OF OPTION (this “Memorandum”) is executed as of the             
day of             , 2010 by and between Extreme Networks, Inc., a Delaware
corporation (“Owner”), and Trumark Companies LLC, a California limited liability
company (“Developer”).

RECITALS

A. Owner is the owner of certain real property located in the City of Santa
Clara, County of Santa Clara (“County”), State of California, more particularly
described on Schedule “1” attached hereto (the “Land”).

B. Owner and Developer have entered into that certain Option Agreement dated
September 17, 2010 (the “Option Agreement”). Pursuant to the Option Agreement,
Owner has granted to Developer an option to purchase a portion of the Land, upon
the terms and conditions set forth therein. All initially capitalized terms used
herein but not otherwise defined shall have the meaning set forth in the Option
Agreement.

C. Upon Developer’s exercise of the Option, Owner and Developer shall execute
the Escrow and Closing Agreement. For purposes of this Memorandum, the Option
Agreement and the Escrow and Closing Agreement shall be referred to herein
collectively as the “Option Documents”.

D. Owner and Developer desire to execute this Memorandum and cause the same to
be recorded in the Official Records of Santa Clara, California (the “Official
Records”) for the purpose of memorializing the Option Documents and to provide
third parties with notice of the Option Documents.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Owner and Developer hereby acknowledge and
agree as follows:

1. Pursuant to the Option Agreement and this Memorandum, Owner has granted to
Developer, and Developer has accepted from Owner, an option to purchase a
portion of the Land upon the terms and conditions set forth in the Option
Agreement.

 

Exhibit B



--------------------------------------------------------------------------------

 

2. Upon the exercise of the Option, Owner shall sell the Land to Developer and
Developer shall acquire the Land from Owner, on the terms and provisions set
forth in the Option Documents.

3. The sole purpose of this Memorandum is to give notice of the Option Documents
and all of their terms, covenants and conditions to the same extent as if the
Option Documents were fully set forth herein, and this Memorandum is subject to
all of the terms, conditions and provisions of the Option Documents.

4. This Memorandum shall automatically terminate and be of no further force or
effect upon the earlier to occur of the following: (a) the termination of the
Option Documents, (b) the recordation of a grant deed conveying fee title to the
Property to Developer, (c) upon the execution, and recordation in the Official
Records of Santa Clara County, California, of a quitclaim deed from Developer
relinquishing its rights under the Option Documents, or (d) [insert the date
that is thirty-six (36) months after the Effective Date].

This Memorandum may be executed in counterparts, each of which shall be deemed
an original, but all of which together shall constitute one and the same
document.

IN WITNESS WHEREOF, the parties hereto have executed this Memorandum on the day
and year first written above.

 

OWNER: EXTREME NETWORKS, INC.,
a Delaware corporation By:     Name:     Title:     By:     Name:     Title:    
DEVELOPER: TRUMARK COMPANIES LLC, a California limited liability company By:    
Name:     Title:    

 

Exhibit B



--------------------------------------------------------------------------------

 

Schedule “1”

Legal Description of the Property

Real property in the City of Santa Clara, County of Santa Clara, State of
California, described as follows:

Being a portion of that certain 24.740 acre parcel as shown on that certain
Record of Survey filed in Book 447 of Maps, at page 33, Santa Clara County
Records, described as follows:

Beginning at the Northwest corner of said 24.740 acre parcel; thence from said
point of beginning along the Northerly line of said 24.470 acre parcel N. 89°
25’ 00” E. 995.17 feet; thence leaving said Northerly line S. 0° 10’ 00” W.
705.02 feet to a point In the Southerly line of said 24.740 acre parcel; thence
along said Southerly line the following courses: S. 89° 25’ 00” W. 181.82 feet;
S. 2.00 feet and S. 89° 25’ 00” W. 760.70 feet; thence leaving said Southerly
line along a tangent curve to the right, with a radius of 50.00 feet, through a
central angle of 90° 34’ 33” for an arc length of 79.4 feet to a point in the
Westerly line of said 24.470 acre parcel; thence along said Westerly line N. 0°
00’ 27” W. 656.49 feet to the point of beginning.

APN: 216-25-006

 

Exhibit B



--------------------------------------------------------------------------------

 

STATE OF CALIFORNIA

COUNTY OF                                 

On                                 ,             , before me,
                                         
                                         
                                                           

                                                                  (here insert
name and title of the officer)

personally appeared                                          
                                         
                                         
                                                           who proved to me on
the basis of satisfactory evidence to be the person whose name is subscribed to
the within instrument and acknowledged to me that he/she executed the same in
his/her authorized capacity, and that by his/her signature on the instrument the
person, or the entity upon behalf of which the person acted, executed the
instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

Signature:    

(SEAL)

STATE OF CALIFORNIA

COUNTY OF                                 

On                                 ,             , before me,
                                         
                                         
                                                           

                                                                  (here insert
name and title of the officer)

personally appeared                                          
                                         
                                         
                                                           who proved to me on
the basis of satisfactory evidence to be the person whose name is subscribed to
the within instrument and acknowledged to me that he/she executed the same in
his/her authorized capacity, and that by his/her signature on the instrument the
person, or the entity upon behalf of which the person acted, executed the
instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

Signature:    

(SEAL)

 

Exhibit B



--------------------------------------------------------------------------------

 

Exhibit C

Form of Quit Claim Deed

(See Next Page for Form)

 

Exhibit C



--------------------------------------------------------------------------------

 

RECORDING REQUESTED BY

AND WHEN RECORDED MAIL TO

AND MAIL TAX STATEMENTS TO:

_____________________

_____________________

_____________________

Attn: _____________________

 

 

APN: 216-25-006    (Above Space for Recorder’s Use Only)

QUITCLAIM DEED

The undersigned declares:

Documentary Transfer Tax is $0

Consideration less than $100

FOR VALUABLE CONSIDERATION, receipt of which is hereby acknowledged, TRUMARK
COMPANIES LLC, a California limited liability company (“Grantor”), hereby
remises, releases and quitclaims to EXTREME NETWORKS, INC., a Delaware
corporation (“Grantee”), all of its right, title and interest in and to that
certain real property located in the City of Santa Clara, County of Santa Clara,
State of California, more particularly described on Schedule “1” attached hereto
(the “Land”).

The purpose of this quitclaim is to relinquish any and all rights that Grantor
has to the Land pursuant to that certain [(a)] Option Agreement dated September
            , 2010 between Grantor and Grantee; [and (b) that certain Escrow and
Closing Agreement dated                  between Grantor and Grantee.]

 

DATED: ________________     TRUMARK COMPANIES LLC,     a California limited
liability company       By:           Name:         Title:  

 

Exhibit C



--------------------------------------------------------------------------------

 

Schedule “1”

Legal Description of the Land

Real property in the City of Santa Clara, County of Santa Clara, State of
California, described as follows:

Being a portion of that certain 24.740 acre parcel as shown on that certain
Record of Survey filed in Book 447 of Maps, at page 33, Santa Clara County
Records, described as follows:

Beginning at the Northwest corner of said 24.740 acre parcel; thence from said
point of beginning along the Northerly line of said 24.470 acre parcel N. 89°
25’ 00” E. 995.17 feet; thence leaving said Northerly line S. 0° 10’ 00” W.
705.02 feet to a point In the Southerly line of said 24.740 acre parcel; thence
along said Southerly line the following courses: S. 89° 25’ 00” W. 181.82 feet;
S. 2.00 feet and S. 89° 25’ 00” W. 760.70 feet; thence leaving said Southerly
line along a tangent curve to the right, with a radius of 50.00 feet, through a
central angle of 90° 34’ 33” for an arc length of 79.4 feet to a point in the
Westerly line of said 24.470 acre parcel; thence along said Westerly line N. 0°
00’ 27” W. 656.49 feet to the point of beginning.

APN: 216-25-006

 

Exhibit C



--------------------------------------------------------------------------------

 

STATE OF CALIFORNIA

COUNTY OF___________________________

On _________________________, _________, before me,
____________________________________________________

(here insert name and title of the officer)

personally appeared
___________________________________________________________________________________

who proved to me on the basis of satisfactory evidence to be the person whose
name is subscribed to the within instrument and acknowledged to me that he/she
executed the same in his/her authorized capacity, and that by his/her signature
on the instrument the person, or the entity upon behalf of which the person
acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature: _________________________________

(SEAL)

STATE OF CALIFORNIA

COUNTY OF ____________________________

On _________________________, __________, before me,
___________________________________________________

(here insert name and title of the officer)

personally appeared
______________________________________________________________________________________
who proved to me on the basis of satisfactory evidence to be the person whose
name is subscribed to the within instrument and acknowledged to me that he/she
executed the same in his/her authorized capacity, and that by his/her signature
on the instrument the person, or the entity upon behalf of which the person
acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature: ___________________________________

(SEAL)

 

Exhibit C



--------------------------------------------------------------------------------

 

Exhibit D

Form of Escrow and Closing Agreement

(See Next Page for Form)

 

Exhibit D



--------------------------------------------------------------------------------

 

ESCROW AND CLOSING AGREEMENT

This Escrow and Closing Agreement (this “Agreement”), is made by and between
Extreme Networks, Inc., a Delaware corporation (“Owner”), and Trumark Companies
LLC, a California limited liability company (“Developer”).

RECITALS

A. Owner holds fee title to certain real property containing approximately 16
acres of land, located in the City of Santa Clara, County of Santa Clara, State
of California, commonly known as 3515-3585 Monroe Street (the “Property”).

B. Owner has entered into that certain Option Agreement dated as of
September 17, 2010 (the “Option Agreement”) pursuant to which Owner grated
Developer an option (the “Option”) to purchase the eastern portion of the
Property containing approximately [8.0] acres of land (the “Option Parcel”). The
Option Parcel is more specifically described in Exhibit One attached to this
Agreement. The portion of the Option Parcel to be retained by Owner is referred
to in this Agreement as the “Remainder Parcel”).

C. Developer is now exercising its Option, and is now irrevocably committed to
complete the close of escrow (the “Closing”) for the acquisition of the Option
Parcel on or before the Closing Date as described below.

D. Upon the execution and delivery of this Agreement by Developer, both Owner
and Developer shall become committed to complete the Closing in accordance with
the terms and conditions of this Agreement. All terms not defined herein shall
have the meanings given in the Option Agreement.

TERMS AND CONDITIONS OF CLOSING

1. Purchase Price. The total purchase price for the Option Parcel (the “Purchase
Price”) is [Twenty Four Million Dollars ($24,000,000.00) or such adjusted amount
determined in accordance with the Option Agreement], which amount shall be
payable as follows:

1.1 Option Payments. On or before the date of this Agreement, Developer has
deposited with Escrow Holder, and Escrow Holder has released to Owner, a total
of                      in Option Payments under the Option Agreement. The
Option Payments shall be applied as a credit against the Purchase Price at the
Closing (defined below).

1.2 The Final Payment. On or before the Closing Date, Developer shall deposit
with Escrow Holder the remainder of the Purchase Price in the amount of
                     ($                ), subject to adjustments for all closing
costs and prorations allocated to Developer under Sections 3 and 4 of this
Agreement (collectively, the “Final Payment”).

 

Exhibit D



--------------------------------------------------------------------------------

 

2. Escrow.

2.1 Opening of Escrow. The Developer and Owner have opened an escrow account,
Order Number                      (the “Escrow”) with First American Title
Company, whose address is 1737 North First Street, Suite 500, San Jose, CA
95112, Attention: Dian Blair (the “Escrow Holder” or “Title Company”). Within
one (1) business day after the date of the Agreement, Developer and Owner shall
deposit an executed copy of this Agreement with the Escrow Holder, and shall
request that Escrow Holder execute this Agreement where indicated on the last
page hereof.

2.2 Escrow Instructions. Owner and Developer agree that Sections 1 through 7
inclusive of this Agreement shall constitute joint escrow instructions to Escrow
Holder. Owner and Developer agree to prepare and execute supplemental
instructions consistent with the terms of this Agreement and the Option
Agreement, as may be requested by Escrow Holder in order to close the
transaction in accordance with the terms of this Agreement and the Option
Agreement. Should said supplemental instructions fail to be executed as
required, Escrow Holder shall be and is hereby directed to close escrow pursuant
to custom in accordance with the terms and conditions of Sections 1 through 7
inclusive of this Agreement.

3. Closing.

3.1 Closing Date. The Closing shall be deemed to occur upon the transfer of all
consideration to the parties entitled thereto, and the recording of the grant
deed transferring title to the Option Parcel (the “Grant Deed”). The form of the
Grant Deed shall be substantially in the attached hereto as Exhibit Two.

(a) The Closing shall occur on or before                      (the “Closing
Date”), unless the Closing Date is extended pursuant to Section 4.6 or any other
provision of the Option Agreement. Any Extension Payments made by Developer to
extend the Closing Date shall not apply as a credit to the Purchase Price.

(b) Notwithstanding anything to the contrary contained herein, Owner shall have
no right or obligation to complete the Closing, unless and until the final
Subdivision Map has been approved and filed with the Santa Clara County Recorder
in accordance with the California Subdivision Map Act. If for any reason the
final Subdivision Map has not been recorded prior to the Closing Date, as
extended for the maximum period of time allowed under the Option Agreement, then
this Agreement and the Option Agreement shall terminate in accordance with the
provisions of the Option Agreement.

(c) Owner shall have no obligation to extend the Closing Date, except as
expressly provided in the Option Agreement, time being strictly of the essence.

3.2 Closing Costs. Closing costs shall be allocated as follows:

(a) The parties agree to share closing costs as follows:

(i) Owner shall pay for (i) County documentary transfer tax; (ii) the Escrow
Holder’s fees; (iii) the premium for the standard coverage Title Policy; and
(iv) such other costs as are customarily paid by sellers of commercial real
property in Santa Clara, California.

 

Exhibit D



--------------------------------------------------------------------------------

 

(ii) Developer shall pay for (i) the recording fees for the grant deed and any
other recorded documents; (ii) the premium for any extended title coverage and
any endorsements requested by Developer; and (iii) such other costs as are
customarily paid by buyers of commercial real property in Santa Clara,
California.

(b) In addition, Developer and Owner shall each pay 50% of any city conveyance
taxes associated with the transfer of the Option Parcel.

(c) At the Closing, Owner shall pay a real estate brokerage commission to CB
Richard Ellis in an amount calculated pursuant to a separate agreement between
Owner and Owner’s Broker. Owner’s Broker shall submit a demand to Escrow Holder
prior to the Closing Date, for payment of such commission out of Escrow.

(d) All other closing costs shall be shared as customary in Santa Clara County.

3.3 Delivery and Possession. Owner shall deliver possession of the Option Parcel
to Developer at the Closing, free and clear of any occupants or tenancies, and
subject only to the Permitted Exceptions.

4. Prorations and Adjustments. Escrow Holder shall make the following prorations
at the Closing:

4.1 Generally. If any expenses are not determinable on the Closing, at the
earliest possible opportunity following the Closing but in no event later than
six (6) months after the Closing with respect to all matters other than those
set forth in Section 4.2 (which shall be reconciled pursuant to Section 4.2),
Owner and Developer shall make any interim and final adjustments. In addition,
if any item to be pro-rated herein (other than those set forth in Section 4.2)
is not specifically allocable to the Option Parcel only, the amount allocated to
the Option Parcel and the Remainder Parcel shall be reasonably and in good faith
estimated by the Developer and Owner based on all relevant factors, such as the
square footage of the Option Parcel and the Remainder Parcel, the square footage
of any buildings located thereon, and the use or lack thereof of such buildings
by Owner prior to the Closing.

4.2 Taxes.

(a) All property taxes, bonds and assessments shall be prorated at the Closing.
If property taxes, bonds and assessments are not determinable on the Closing,
such shall be reconciled within sixty (60) days after accurate information is
obtained by the parties. The parties are informed that following the Closing the
assessor for Santa Clara County (“Assessor”) will separately assess the Option
Parcel and the Remainder Parcel; provided, however, the timing for the
completion of those assessments is unknown and may be completed 12 months or
more following the Closing. Accordingly, prior to such time, the precise amount
of real property taxes and assessments allocable to the Option Parcel and the
Remainder Parcel cannot be determined. As a result, Developer and Owner have
agreed to estimate the amount of property taxes allocated to the Option Parcel
as of the Closing, which amounts will be subject to reconciliation after
Closing.

 

Exhibit D



--------------------------------------------------------------------------------

 

(b) For purposes of prorating taxes, bonds and assessments pertaining to the
Option Parcel as of the Closing, the parties have determined the approximate
percentage of the Property being transferred to Developer. Using these estimated
percentages, Developer and Owner have calculated
                                         percent (        %) of the current
installment of taxes, bonds and assessments is to be allocated for the Option
Parcel (“Estimated Tax Percentage”), which amount shall be prorated between
Developer and Owner at the Closing subject to reconciliation in accordance with
subsection (d) below.

(c) As a condition to recordation of the Subdivision Map, the property taxes for
the Property are required to be pre-paid by Owner (“Prepaid Taxes”). Using the
same method of estimation as described in subsection (b) above, Developer and
Owner agree that at Closing, through Escrow, Owner shall be reimbursed by
Developer for the Prepaid Taxes in an amount equal to the Estimated Tax
Percentage, which amount shall be subject to reconciliation following the
Closing in accordance with subsection (d) below.

(d) At such time that the Assessor determines the assessed values of the Option
Parcel and the Remainder Parcel (which shall reflect the sale contemplated by
the Option Agreement and be effective as of the Closing) (“Final Assessment”),
and the deadline for all possible appeals of such Final Assessment has lapsed
(“Appeals Period”), then Owner shall prepare and deliver to Developer a final
reconciliation (“Reconciliation”) comparing the prorated amounts of the property
taxes, bonds and assessments pro-rated pursuant to this Section and the Prepaid
Taxes (collectively, the “Estimated Taxes”) paid by Developer and Owner at the
Closing to those amounts that would have been paid by Developer and Owner if the
Assessor’s Final Assessment had been available as of the Closing Date. There
shall be an adjustment between Owner and Developer for any over or under payment
of such Estimated Taxes, with payment to Owner or Developer, as the case may
require, within thirty (30) days after Owner’s delivery of the Reconciliation to
Developer. Notwithstanding anything to the contrary contained herein, Developer
acknowledges and agrees that commencing from and after the Closing Date
Developer shall pay annual real property taxes with respect to the Option Parcel
in an amount not less than the Purchase Price multiplied by the real property
tax rate imposed by the County of Santa Clara, plus all special assessments
allocated to the Option Parcel.

(e) Following the Closing, Developer and Owner agree to deliver copies of any
property assessments or related notices received from the County for the Option
Parcel to the other party. Such obligation shall cease following the expiration
of the Appeals Period.

(f) Until the Assessor delivers a Final Assessment, Developer and Owner agree
that a portion of the real property taxes, bonds and assessments pertaining to
Property shall be paid by Developer in an amount equal to the Estimated Tax
Percentage. Any such payments shall be subject to reconciliation in accordance
with subsection (d).

(g) The provisions of this Section 4.2 shall survive the Closing and recordation
of the Deed.

4.3 Utilities Costs. Any and all utility costs shall be prorated at the Closing.
Owner shall be entitled to all deposits presently in effect with the utility
providers, it being understood that Developer and Owner shall cooperate to
ensure that there is no disruption in services and Developer is obligated to
make its own arrangements for deposits with said utility providers.

 

Exhibit D



--------------------------------------------------------------------------------

 

4.4 Calculations. All prorations shall be calculated as of the Closing Date on
the basis of the actual days of the month in which the Closing occurs. Such date
shall be an income and expense day for Developer, although Developer
acknowledges that the Option Parcel does not produce any rental income. Owner
shall be responsible for all expenses of the Option Parcel applicable to the
period prior to the Closing and Developer shall be responsible for all expenses
applicable to the period from and after the Closing.

5. Deliveries at Closing.

5.1 Owner’s Deliveries. At least one (1) business day prior to the Closing Date,
Owner shall deposit with Escrow Holder all of the following:

(i) the fully executed and acknowledged Grant Deed, together with a separate,
off-record transfer tax declaration signed by Owner, in statutory form;

(ii) Owner’s supplemental escrow instructions as described in Section 2.2 above,
if necessary to enable Escrow Holder to close the Escrow in accordance with the
terms of this Agreement and the Option Agreement,

(iii) an affidavit or affidavits satisfying the requirements of Section 1445 of
the Internal Revenue Code of 1986, as amended, and a California Form 593-C Real
Estate Withholding Certificate;

(iv) an executed and acknowledged counterpart of the CC&R’s, if any;

(v) an Estimated Closing Statement for Owner, prepared by Escrow Holder
consistent with this Agreement and approved by Owner shortly before the Closing
Date;

(vi) completed W-9 form for Owner;

(vii) a copy of a resolution or authorization of the governing board of the
Owner, confirming the board’s approval of the sale of the Option Parcel and
delivery of the Grant Deed;

(viii) an owner’s title affidavit, in the substantially the form attached hereto
as Exhibit Three; and

(x) any other documents, records, or agreements expressly called for hereunder
that have not previously been delivered.

5.2 Developer’s Deliveries. At least one (1) business day prior to the Closing
Date, Developer shall deposit with Escrow Holder all of the following:

(i) the Final Payment, as described in Section 1;

(ii) an executed and acknowledged counterpart of the CC&R’s, if any;

 

Exhibit D



--------------------------------------------------------------------------------

 

(iii) a preliminary change of ownership report (PCOR) signed by Developer;

(iv) Developer’s supplemental escrow instructions as described in Section 2.2
above, if necessary to enable Escrow Holder to close the Escrow in accordance
with the terms of this Agreement and the Option Agreement;

(v) a copy of a resolution or authorization of the governing board of the
Developer, confirming the board’s approval of the purchase of the Option Parcel
and acceptance of the Grant Deed;

(vi) an Estimated Closing Statement for Developer, prepared by Escrow Holder
consistent with this Agreement and approved by Developer shortly before the
Closing Date; and

(vii) any other documents, records, agreements, or funds expressly called for
hereunder that have not previously been delivered.

6. Title. Title to the Option Parcel shall be insured by an ALTA owner’s policy
of title insurance (the “Title Policy”) issued by the Title Company in the
amount of the Purchase Price, insuring that the Option Parcel is a legally
subdivided parcel of real property pursuant to the final recorded Subdivision
Map, and insuring that title to the Option Parcel is vested in Developer,
subject only to the Permitted Exceptions.

7. Closing Procedures. When (and only when) both parties have delivered the
items described in Section 5, and Title Company is prepared to issue the Title
Policy described in Section 6, Escrow Holder shall proceed to complete the
Closing in accordance with the following:

7.1 Escrow Holder’s Duties. Escrow Holder shall do the following:

(a) Record the Grant Deed and, if applicable, the CC&R’s, in the Official
Records of Santa Clara County, in that order, and file the PCOR with the
recorder.

(b) From the Final Payment deposited with Escrow Holder, pay the real estate
commission to the Owner’s Broker, make the other payments and disbursements
described in this Agreement and the Option Agreement, and pay the balance to
Owner, all as more specifically set forth in Developers and Owners respective
approved Settlement Statements.

(c) Deliver to each of Owner and Developer, a conformed copy of the recorded and
filed documents, and a copy of all other documents delivered through this escrow
as described above.

(d) Cause the Title Company to deliver the Owner’s Title Policy to Developer.

(e) File Owner’s affidavit, the PCOR, and the transfer tax declaration as
appropriate.

 

Exhibit D



--------------------------------------------------------------------------------

 

(f) Take all other actions as may be necessary or appropriate to complete this
transaction in accordance with this Agreement and the Option Agreement.

7.2 Reporting Person. To the extent that this transaction involves the sale of
“reportable real estate” within the meaning of U.S. Treasury Regulations
Section 1.6045-4, Escrow Agent is designated as “the real estate reporting
person” within the meaning of such regulation and shall make all reports to the
federal government as required by the same.

8. Exchange Contingency. Developer and Owner agree to cooperate with the other
party, at no additional cost or expense to such other party, in a manner
reasonably necessary to enable either party to comply with the rules regarding
deferral of recognition of income from like-kind exchanges under federal and
state tax rules as to any Option Parcel or properties designated by such party.
Each party shall execute such documents and perform such other actions as
reasonably requested by the other party, provided that in all events neither
party shall bear or incur no expense or liability with regard to any additional
actions necessitated to be taken by it in cooperating with the other party with
regard to such exchange, provided further that nothing herein shall be deemed to
require either party to become a record holder of any interest in any other
properties. Nothing contained in this Section 8 shall delay Closing.

9. As-Is.

9.1 Developer’s Review of the Option Parcel and Related Matters. Developer
stipulates and agrees that Developer has had, prior to entering into this
Agreement, ample opportunity to perform such inspections, investigations,
surveys, and tests of the Option Parcel, and reviews of all such materials
concerning the Option Parcel, as Developer has deemed proper, in its sole
discretion, including, without limitation, with respect to building condition
and building systems, soils tests, Hazardous Materials analysis, geological
and/or engineering studies and related studies, and that Developer is fully
satisfied with all aspects of the Option Parcel and its condition and
suitability for Developer’s intended use thereof, including, without limitation,
the Entitlements for the Option Parcel and the availability of all permits,
licenses, and the like necessary for Developer’s intended development and use of
the Option Parcel.

9.2 As Is. Developer acknowledges and agrees that, subject to the
representations, warranties, covenants and other obligations of Owner in this
Agreement, the Option Agreement or in any document, instrument executed at
Closing or otherwise in connection herewith by Owner, (i) the Option Parcel is
to be purchased by Developer “as is” and with all faults in its then-existing
physical condition as of the Closing, after such inspection, analysis,
examination and investigation as Developer deems desirable or necessary in its
sole discretion, without any implied or express warranty or representation
whatsoever by Owner as to physical condition, land use approvals or
entitlements, utilities, title, leases, rents, revenues, income, expenses,
operation, zoning or other regulation, compliance with law, suitability or
fitness for particular purposes, or any other matter whatsoever, except as
expressly set forth in this Agreement and the Option Agreement; (ii) the Closing
hereunder will be deemed acceptance by Developer of the Option Parcel in its
then existing “as is” condition, with all faults, (iii) neither Owner nor any of
Owner’s employees, agents or representatives has made any warranties,
representations or agreements by or on behalf of Owner not expressly set forth
in the Option Agreement as to any matters concerning the Option Parcel,
including without limitation the present use or condition of the Option Parcel,
the suitability of the Option Parcel for Developer’s intended use thereof, or
the presence or absence of Hazardous Materials in, on, or under the Option
Parcel. Developer agrees that Owner shall have no obligation whatsoever to
repair or make improvements to the Option Parcel, and that Developer shall have
no offset or other rights against Owner relating to same. Without limiting the
generality of the foregoing, Developer agrees that Owner shall have no
responsibility for costs, improvements, or obligations associated with the
recordation of the Subdivision Map, the satisfaction of the Map Conditions, or
the construction of the Subdivision Improvements, as more specifically set forth
in Section 7.7 of the Option Agreement.

 

Exhibit D



--------------------------------------------------------------------------------

 

9.3 Release. Without limiting the generality of Section 9.2 above, from and
after the Closing, Developer hereby expressly waives, releases, and relinquishes
any and all claims, causes of action, rights, and remedies Developer may now or
hereafter have against Owner, and the affiliates, directors, officers,
attorneys, employees, managers, members, and agents of Owner, whether known or
unknown, with respect to the following:

(a) Any past, present, or future presence, existence, or removal of Hazardous
Materials on, under, or about the Option Parcel or with respect to any past,
present, or future violations of any Hazardous Materials Laws with respect to
the Option Parcel, including (i) any and all rights Developer may now or
hereafter have to seek contribution from Owner under Section 113(D)(i) of the
Comprehensive Environmental Response, Compensation and Liability, Act of 1980
(CERCLA”), as amended by the Superfund Amendments and Reauthorization Act of
1986 (42 U. S.C.A. §9613), as the same may be further amended or replaced by any
similar law, rule, or regulation, (ii) any and all rights Developer may now or
hereafter have against Owner under any present or future Hazardous Materials
Law, (iii) any and all claims, whether known or unknown, now or hereafter
existing, under Section 107 of CERCLA (42 U. S.C.A. §9607), and (iv) any and all
claims, whether known or unknown, based on nuisance, trespass or any other
common law or statutory provisions through which liability for the existence,
release or disposal of Hazardous Materials may attach.

(b) Any other condition related to the Option Parcel, including any construction
defects; the salability or utility of the Option Parcel; or the suitability of
the Option Parcel any purpose whatsoever.

Notwithstanding the foregoing, in no event shall the foregoing release relieve
the Owner of any obligations for a breach of the representations, warranties or
covenants set forth in this Agreement, the Option Agreement or in any document,
instrument executed at Closing or otherwise in connection herewith by Owner, or
for the intentional misconduct or fraud by Owner. In connection with the release
provided above, from and after the Closing Developer hereby relinquishes and
waives all rights conferred upon Developer by the provisions of Section 1542 of
the California Civil Code, which reads as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN TO HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR”

 

Exhibit D



--------------------------------------------------------------------------------

 

The waivers and releases by Developer herein contained shall survive the Closing
and the recordation of the Grant Deed and shall not be deemed merged into the
Grant Deed upon its recordation.

Developer Initials:                     

10. Continuing Obligations. The parties hereby acknowledge and confirm that
certain indemnity obligations and other obligations set forth in the Option
Agreement shall survive the Closing (and not be merged into the Grant Deed),
including the indemnity obligations and other covenants contained in Sections
6.3, 7.4, 7.7, 8.3, 10 and 11 of the Option Agreement.

11. Exhibits. The following exhibits are attached to this Agreement and
incorporated herein by this reference:

 

Exhibit A    Legal Description Exhibit B    Grant Deed Exhibit C    Owner’s
Title Affidavit

12. Effect of Inconsistency. In the event of any conflict or inconsistency
between the terms of the Option Agreement and the terms of this Escrow and
Closing Agreement, the latter shall control. Unless expressly modified hereby,
the terms of the Option Agreement shall remain in full force and effect.

13. Defaults. Any default by Developer under this Agreement prior to the Closing
shall be subject to the liquidated damage provision set forth in Section 4.9 of
the Option Agreement. Any default by Owner under this Agreement shall be subject
to the default and remedy provisions set forth in Section 9 of the Option
Agreement.

[Signatures appear on next page.]

 

Exhibit D



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
respective dates set forth below.

 

Owner:     Developer:

Extreme Networks, Inc.

a Delaware corporation

   

Trumark Companies LLC

a California limited liability company

By:         By:     Name:         Name:      Its:         Its:     Date:        
Date:    

 

Exhibit D



--------------------------------------------------------------------------------

 

AGREEMENT BY ESCROW HOLDER:

Sections 1 through 7 inclusive of this Agreement are accepted and agreed:

First American Title Insurance Company

 

By:       Authorized Escrow Officer

 

Exhibit D



--------------------------------------------------------------------------------

 

Exhibit E

Option Schedule

[to be added following the Effective Date]

 

Exhibit E



--------------------------------------------------------------------------------

 

Exhibit F

List of Due Diligence Documents

The Due Diligence Documents shall include the following, to the extent currently
existing and in Owner’s possession or control:

1. Property condition reports for the Option Parcel and the improvements
thereon, including reports concerning Hazardous Materials, structural components
of the building, the HVAC system, and other building systems.

2. Plans and specifications for the Option Parcel and the improvements thereon,
including plans and specifications for the building and the utility facilities
serving the Option Parcel.

3. Permits and other governmental approvals, including building permits,
planning approvals, and environmental permits.

The Due Diligence Documents shall also include a Statutory Report as described
in Section 6.1(a) of the Option Agreement.

 

Exhibit F